 
  [***] = Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission. 
  Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.

 
 
 
CANCER RESEARCH UK
 
and
 
CANCER RESEARCH TECHNOLOGY LIMITED
 
and
 
MONOPAR THERAPEUTICS LLC
 
 
CLINICAL TRIAL AND OPTION AGREEMENT
(CTOA)
 

 
 
[logos3.jpg]
 
 
 
 

 
 

TABLE OF CONTENTS
 
1
DEFINITIONS AND INTERPRETATION
4
2
CONDITIONS PRECEDENT
12
3
CONDUCT OF THE CLINICAL TRIAL AND SPONSORSHIP
12
4
COMPANY’S OBLIGATIONS
14
5
CONFIDENTIALITY/PUBLICATION
16
6
INTELLECTUAL PROPERTY RIGHTS
19
7
OPTION
20
8
WARRANTIES AND LIMITS OF LIABILITY
21
9
INDEMNITIES
22
10
ASSIGNMENT
24
11
TERM AND TERMINATION
24
12
CONSEQUENCES OF TERMINATION
25
13
DISPUTE RESOLUTION
26
14
NOTICES
27
15
WAIVER
28
16
FORCE MAJEURE
28
17.
INSOLVENCY
28
18
SEVERABILITY
28
19
ENTIRE AGREEMENT
29
20
AMENDMENT
29
21
PUBLIC ANNOUNCEMENTS
29
22
PAYMENTS
30
23
DATA PROTECTION
30
24
THIRD PARTY RIGHTS
30
25.
EXECUTION
30

 
 
Schedule 1
Company Patent Rights
Schedule 2
Report Synopsis Headings
Schedule 3
Licence from CRT to Company
Schedule 4
No Fault Compensation Scheme
Schedule 5
Assignment and Licence from Company to CRT
Schedule 6
Protocol
Schedule 7
Company Materials
Schedule 8
Back-Up Antibodies
Schedule 9
XOMA Licence
Schedule 10
Progress Reports
Schedule 11
Clinical Protocol Summary
Schedule 12
Escrow Agreement
Schedule 13
Technical Agreement

 
 
 

 

 
THIS AGREEMENT is made the 15th day of May 2015
 
BETWEEN:
 
CANCER RESEARCH UK a company limited by guarantee registered under number
4325234 and a charity registered under number 1089464 of Angel Building, 407 St.
John Street, London, EC1V 4AD, England (the “Charity”);
 
CANCER RESEARCH TECHNOLOGY LIMITED a company registered in England and Wales
with number 1626049 and registered office at Angel Building, 407 St. John
Street, London, EC1V 4AD, England (“CRT”); and
 
MONOPAR THERAPEUTICS LLC, a limited liability company registered in/incorporated
in/ established under the laws of The State of Delaware, U.S.A., with registered
office/principal place of business at 598 Rockefeller Road, Lake Forest,
Illinois, U.S.A., 60045 (the “Company”).
 
WHEREAS:
 
(A) 
The Company has the right to conduct research and clinical testing on the
Antibody (as defined below). At this time, the Company does not intend to
undertake any further development of the Antibody.
 
(B) 
The Charity's charitable objects are to protect and promote the health of the
public in particular by research into the nature, causes, diagnosis, prevention,
treatment and cure of cancer, including development of findings of research into
practical applications.
 
(C) 
The Charity has expertise in the clinical evaluation of novel anti-cancer agents
and considers that the Antibody has the potential to be a valuable drug that
could be applied for the treatment of cancer. Accordingly, the Charity is
interested in undertaking the development of the Antibody at its own cost. As
the development is to be undertaken in pursuance of the Charity's charitable
objects, the Charity will have the right to publish the results of such
development work.
 
(D) 
On completion of the Charity’s development work, the Company will have the
option to take a licence to the results thereof with a view to the Company
developing the drug further. If the Company does not wish to take a licence to
such results, then CRT shall have the right to an assignment of rights owned by
the Company and a licence to the rights licensed to the Company, in both cases
in and to the Antibody, to enable CRT to find an alternative partner to develop
the Antibody further.
 
(E) 
CRT is a wholly owned subsidiary of the Charity and is, by arrangement with the
Charity, responsible for the management, exploitation and commercialisation of
intellectual property generated by the Charity or using funding from the Charity
and the Charity has assigned and will assign such intellectual property to CRT
for such purpose. CRT remits all its taxable profits to the Charity.
 
(F) 
The Company, CRT and the Charity have therefore agreed to enter into this
Agreement to enable the Charity to undertake the development of the Antibody
subject to the following terms and conditions:
 
 

 
  [***] = Confidential Information has been omitted and filed separately with
the Securities and Exchange Commission. 
  Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
NOW IT IS HEREBY AGREED as follows:
 
1.
DEFINITIONS AND INTERPRETATION
 
1.1
In this Agreement the words and phrases set out below shall, unless the context
requires otherwise, have the corresponding meaning attributed to them below. In
addition, any words and phrases in this Agreement which are not defined below,
but which are defined in the CTD, shall have the meaning attributed to them in
the CTD.
 
 “Additional Studies”
 
means any biomarker, manufacturing, purity, toxicology, imaging or combination
studies, or any other exploratory or pre-clinical in vitro or in vivo studies
commenced after the Commencement Date and associated with any part of the
Antibody, or carried out in support of the clinical trial conducted pursuant to
this Agreement, where such studies are performed by or on behalf of the Charity
(as the same may be amended from time to time by the Charity).
 
“Additional Results”
 
means all Know-How, data, information and results Controlled by the Charity or
CRT and arising from the Additional Studies.
 
“Affiliate”
 
means an entity that, whether now or in the future, Controls, is Controlled by
or is under common Control with a Party. For the purpose of this definition
only, “Control” means the possession (directly or indirectly) of fifty per cent
or more of the voting stock or other equity interest of a subject entity with
the power to vote, or the power in fact to control the management decisions of
such entity through the ownership of securities or by contract or otherwise and
“Controls” and “Controlled by” shall be construed accordingly.
 
“Antibody”
 
means the humanised anti-uPAR monocolonal antibody known as HuATN-658 and/or any
monoclonal antibody derived directly or indirectly from the Cell Line, including
any fragment or conjugated antibody.
 
“this Agreement”
 
means this agreement and each of the Schedules to it as amended from time to
time in accordance with Clause 20.
 

“Back-Up Antibodies”
 
means any and all antibodies, other than the anti-uPAR monocolonal antibody
known as HuATN-658, that have been or are discovered, generated or developed by
or on behalf of the Company or any of its Affiliates in the course of the [***]
including, but not limited to, the compounds identified in Schedule 8.
 
“Case Report Forms”
 
means a record of the data and other information gathered on each Clinical Trial
Subject pursuant to the Protocol.
 
“Cell line”
 
means [***].
 
“Charity’s Standard Operating Procedures”
 
means the documents in use by the Centre for Drug Development of the Charity
from time to time that are designated as standard operating procedures and which
describe the procedures that must be followed to complete various tasks.
 

 

 
 
“Chief Investigator”
 
means the person who will lead and co-ordinate the work of the Clinical Trial
overall where the Clinical Trial is to be carried out at more than one site.
 
“Clinical Trial”
 
means the Phase I clinical trial described in the Protocol to be conducted under
the Sponsorship of the Charity and any Additional Studies.
 
“Clinical Trial Database Lock Date”
 
means the date when the clinical research database relating to the Clinical
Trial is locked (after the Clinical Trial Results have been cleaned but
excluding any Long Term Survival Data) in accordance with the Charity’s Standard
Operating Procedures.
 

“Clinical Trial Legislation”
 
means all laws and regulations from time to time in force applicable to the
performance of the Clinical Trial, including the CTD, the Human Rights Act 1998,
the Data Protection Act 1998, the Medicines Act 1968, the Medicines for Human
Use (Clinical Trials) Regulations 2004, and the Human Tissue Act 2004.
 
“Clinical Trial LPFV Date”
 
means the date when the final Clinical Trial Subject in the Clinical Trial
attends their first study visit. The Clinical Trial LPFV Date may be further
defined in the Protocol.
 
“Clinical Trial Results”
 
means all Know-How, data, information, results and improvements Controlled by
the Charity or CRT and arising from the Clinical Trial, including the contents
of each Progress Report, the Final Report, Case Report Forms and associated Data
Listings and any other updates that may be agreed by the Parties from time to
time.
 
“Clinical Trial Subject”
 
means any person who is enrolled in the Clinical Trial either as a recipient or
planned recipient of the Investigational Medicinal Product or as a control.
 
“Commencement Date”
 
means the date on which the Conditions Precedent have been satisfied.
 
“Company GMP Materials”
 
means those Company Materials listed in Part 2 of Schedule 7.
 
“Company Intellectual
Property”
means the Company Patent Rights, and all rights in the Company Know-How, the
Investigational Medicinal Product and the Company Materials.
 
“Company Know-How”
 
means such Know-How in the Company’s Control relating to the Antibody and/or
Investigational Medicinal Product (and any constituents thereof), including: (i)
any safety and toxicological data; (ii) information relating to the
manufacturing/production; (iii) information relating to quality; (iv)
information relating to safe and proper handling, storage and use; (v) any other
data which is relevant to the efficient performance of the Clinical Trial and/or
would make the Investigational Medicinal Product in any way easier to make; and
(vi) any other data that would make the Antibody more useful, more valuable or
in any way improve its prospects for development or commercialisation.
 

 

 
 
“Company Materials”
 
means the Cell Line and Materials identified in Schedule 7 that are to be
provided by the Company to the Charity pursuant to this Agreement.
 
“Company Patent Rights”
 
means (i) those Patent Rights listed in Schedule 1; (ii) those Patent Rights
owned by or licensed to the Company which would be infringed by the unauthorised
manufacture, use or sale in, or importation into, the relevant country of the
Antibody, Back-Up Antibodies and/or Investigational Medicinal Product; and (iii)
all Patent Rights deriving priority from (i) and (ii).
 
“Conditions Precedent”
 
have the meaning given to them in Clause 2.1.
 
“Confidential Information”
 
means all information designated as confidential by any Party in writing
together with all other information which relates to the business, affairs,
technology, products, developments, trade secrets, Know-How, personnel,
customers, agents, distributors and suppliers of any Party or information which
may reasonably be regarded as the confidential information of the Disclosing
Party. Subject to the terms of any licence agreement entered into in relation to
them, the Clinical Trial Results shall be the Confidential Information of the
Charity and CRT.
 
“Control”
 
means, with respect to Intellectual Property Rights, possession of the ability
(whether through ownership or licence, other than a licence granted under this
Agreement) to access and provide the Know-How and Material or grant the licences
or sublicences or make the assignments as provided herein without violating the
terms of any agreement or other arrangement with any third party.
 
“Contributors”
 
means the Chief Investigator, the Principal Investigator(s), the
Sub-Investigators, the Experts, the NHS Trust(s) involved in the Clinical Trial,
any sub-contractor of the Charity and/or any academic or not-for-profit entity
involved in the Clinical Trial.
 
“Costs”
 
means all actual prepaid and committed costs and expenses incurred from time to
time in connection with the Clinical Trial, including, for the avoidance of
doubt, the internal personnel costs of the Charity and the Charity’s
Biotherapeutics Development Unit (BDU) and Formulation Unit.
 
“CTD”
 
means the European Clinical Trials Directive (Directive 2001/20/EC) and national
legislation implementing such Directive, as the same may be amended from time to
time.
 
“Data Listings”
 
means the computer generated data listings produced by the Charity detailing all
anonymised patient data collected under the Clinical Trial other than the Long
Term Survival Data.
 

 

 
 
 
“Declaration of Helsinki”
 
means the 2008 version of the Helsinki Declaration of the World Medical
Association.
 
“Disclosing Party”
 
has the meaning specified in Clause 5.1.
 
“Escrow Account”
 
means an investment account established by the Company with the Escrow Agent
under the provisions of the Escrow Agreement.
 
“Escrow Agent”
 
means Fifth Third Bank, a United States banking corporation with registered
address at Fifth Third Square, 38 Fountain Square Plaza, Cincinnati, OH, 45263,
or any other substantially comparable United States banking corporation selected
by mutual agreement of the Parties.
 
“Escrow Agreement”
 
means a written agreement between the Parties and the Escrow Agent in
substantially the form attached as Schedule 12, and under which the Company is
obliged to cause the Escrow Agent to open the Escrow Account, and deposit the
Escrow Amount in the Escrow Account, before the Long Stop Date.
 
“Escrow Amount”
 
means a sum of of eight hundred thousand US dollars (US $800,000).
 
“Ethics Committee”
 
has the meaning given to it in the CTD.
 
“Exclusive Results”
 
means those Clinical Trial Results and the Intellectual Property Rights therein
that directly relate to and only to the IMP. Exclusive Results shall not include
any assay methodology, formulation-related results or biomarker results which do
not directly relate to and only to the Investigational Medicinal Product.
 
“Exercise Notice”
 
has the meaning specified in Clause 7.1.
 
“Expert”
 
means any member of the Charity’s expert committees or any other person not
being an employee of the Charity whom the Charity may engage from time to time
to advise the Charity on the Clinical Trial.
 
“Final Report”
 
means a Report Synopsis, unless, pursuant to Clause 3.10, a Full Clinical Study
Report is prepared by the Charity instead of a Report Synopsis.
 
“Financial Year”
 
means the period commencing on January 1 and ending on December 31.
 
“Full Clinical Study Report”
 
means a full clinical study report in relation to the Clinical Trial written by
or on behalf of the Charity in accordance with the Charity’s Standard Operating
Procedures and which meets the standards of the ICH Guidelines for Structure and
Content of Clinical Study reports as per ICH Topic E3 dated July 1996 except
that Long Term Survival Data will not be included in the report.
 
“Full CS Report Fee”
 
has the meaning given to it in Clause 3.10.
 

 

 
 


 
“Good Manufacturing Practice”
 
means the principles and guidelines of good manufacturing practice in respect of
medicinal products for human use and investigational medicinal products for
human use as defined in: (i) the CTD; (ii) European Community Directive
2003/94/EC; (iii) European Community Directive 2005/28/EC; (iv) Eudralex Volume
4: ‘EU Guidelines to Good Manufacturing Practice, Medicinal Products for Human
and Veterinary Use, Part II Basic Requirements for Active Substances used as
Starting Materials’, ICHQ7a Good Manufacturing Practice Guidance for Active
Pharmaceutical Ingredients and ‘EU Guidelines to Good Manufacturing Practice
Medicinal Products for Human and Veterinary Use, Annex 13: Investigational
Medicinal Products’; and (v) any national legislation implementing the
aforementioned Directives and any relevant guidance relating thereto.
 
“ICH GCP”
 
means the latest version from time to time of the International Conference on
Harmonisation (ICH) Tripartite Guidelines, Good Clinical Practice
(CPMP/ICH/135/95) together with such other good clinical practice requirements
as are specified in the CTD and in Commission Directive 2005/28/EC and in any
other regulations relating to medicinal products for human use and in any
guidance published by the European Commission pursuant to such Directives or
regulations.
 
“Independent Opinion”
 
means the opinion of an independent expert in the field of valuation of
intellectual property in a similar field to the Company Intellectual Property,
appointed by agreement between the Parties or in default of such agreement
within twenty one (21) days of a Party seeking in writing to the others to
appoint such expert, by the President for the time being of the Association of
the British Pharmaceutical Industry (ABPI) in England and Wales, referred to at
Clause 13.1.
 
“Intellectual Property Rights”
 
means all Patent Rights, Know-How, copyright, database rights, design rights,
moral rights, rights in trade names, logos and trade and service marks, domain
names, rights in Materials and all rights or forms of protection of a similar
nature or having equivalent or similar effect to any of them which may subsist
anywhere in the world, whether or not any of them are registered, including any
application for registration of any of them.
 
“Investigational Medicinal Product” or “IMP”
 
means the pharmaceutical formulation of the Antibody suitable for use in the
Clinical Trial.
 
“Investigational Medicinalor Product Dossier” or “IMPD”
 
means a dossier relating to the Investigational Medicinal Product which
accompanies a request for clinical trial authorisation to conduct the Clinical
Trial from a Regulatory Authority. The Investigational Medicinal Product Dossier
shall include a specification of the IMP.
 

 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
“Know-How”
 
means all technical and other information which is not in the public domain,
including information comprising or relating to concepts, discoveries, data,
designs, formulae, ideas, inventions, methods, models, designs for experiments
and tests and results of experimentation and testing, processes, specifications
and techniques, laboratory records, clinical data, reports, manufacturing data
and information contained in submissions to Regulatory Authorities.
 
“Licence”
 
means a licence to the Clinical Trial Results and any Intellectual Property
Rights therein in the form attached at Schedule 3. Such licence shall be
exclusive in respect of the Exclusive Results, and non-exclusive in relation to
the Non-Exclusive Results.
 
“Long Stop Date”
 
has the meaning given to it in Clause 2.2.
 
“Long Term Survival Data”
 
means any ongoing survival data for Clinical Trial Subjects that the Charity
collects after the completion of the interventional component of the Clinical
Trial.
 
“Losses”
 
means losses, damages, costs and expenses (including reasonable legal costs and
expenses), in each case directly incurred by a Party.
 
“Materials”
 
means any chemical or biological substances including any: organic or inorganic
element or compound; nucleotide or nucleotide sequence including DNA and RNA
sequences gene; vector or construct including plasmids, phages, bacterial
vectors, bacteriophages and viruses; host organism including bacteria, fungi,
algae, protozoa and hybridomas; eukaryotic or prokaryotic cell line or
expression system or any development strain or product of that cell line or
expression systems; protein including any peptide or amino acid sequence,
enzyme, antibody or protein conferring targeting properties and any fragment of
a protein or a peptide enzyme or antibody; drug or pro-drug; assay or reagent;
any plasma or tissue; or any other genetic or biological material or
micro-organism or any transgenic animal.
 
“Non-Exclusive Results”
 
means those Clinical Trial Results that are not Exclusive Results (and all
Intellectual Property Rights therein), including all assay methodology,
formulation-related results or biomarker results.
 
“Option”
 
has the meaning specified in Clause 7.1.
 
“Option Fee”
 
means the sum of [***] less the amount of any Full CS Report Fee actually paid
by the Company to CRT under Clause 3.10 and excluding VAT or other applicable
sales tax.
 
“Option Period”
 
has the meaning specified in Clause 7.1.
 

 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
“Party”
 
means any party to this Agreement and “Parties” means all of them.
 
“Patent Rights”
 
means any patent applications, patents, author certificates, inventor
certificates, utility models, and all foreign counterparts of them and includes
all divisionals, renewals, continuations, continuations-in-part, extensions,
reissues, substitutions, confirmations, registrations, revalidations and
additions of or to them, as well as any Supplementary Protection Certificate, or
any like form of protection (including any pediatric, orphan drug or other
exclusivity granted by a Regulatory Authority beyond the expiry of the original
patent expiration date).
 
“Principal Investigator”
 
means the person who will lead and co-ordinate the work of the Clinical Trial at
a particular Clinical Trial site.
 
“Progress Report”
 
means a report on the status of the Clinical Trial in the format set out in
Schedule 10, or in such other format as is the Charity’s standard practice at
the relevant time in respect of a clinical trial at the same stage, and of the
same scope, as the Clinical Trial.
 
“Protocol”
 
means the clinical trial protocol to be prepared by the Charity and the Chief
Investigator as may be amended from time to time by the Charity in accordance
with Clause 3.6.
 
“Recipient Party”
 
has the meaning specified in Clause 5.2.
 
“Regulatory Authority”
 
means any local, national or supra-national agency, authority, department,
inspectorate, minister, ministry official or public or statutory person (whether
autonomous or not) or any government of any country as shall have jurisdiction
over the Clinical Trial or any part of it or over any activity of the Parties in
connection with the Clinical Trial. Regulatory Authority includes, but is not
limited to, the United Kingdom Medicines and Healthcare products Regulatory
Agency (MHRA), the United States Food and Drug Administration (FDA) and the
European Medicines Agency (EMEA).
 
“Report Synopsis”
 
a summary of the results of the Clinical Trial written by or on behalf of the
Charity in accordance with the Charity’s Standard Operating Procedures in a form
substantially similar to the format set out in Schedule 2 and the format of the
clinical study synopsis set out in Annex I of ICH Topic E3 of the ICH Guidelines
for Structure and Content of Clinical Study reports dated July 1996. The Report
Synopsis shall not include or contain any additional documents or any
appendices, exhibits or annexes nor shall it include or contain any Data
Listings, Case Report Forms or any raw data comprised within the Clinical Trial
Results or cover any Long Term Survival Data.
 
“uPAR”
 
means [***].
 

 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 


 

[***]
 
means any and all research programmes undertaken by or on behalf of the Company,
Tactic Pharma LLC or by Attenuon, LLC, or any of their Affiliates, and in the
course of which the Antibody or the antibody known as ATN-658 or any of the
Back-Up Antibodies were discovered, generated or developed (including but not
limited to development activities conducted after the Commencement Date).
 
 “Signature Period”
 
means the period of [***] commencing on:
 


 
(i) in the event that the Charity does not prepare a Full Clinical Study Report
pursuant to Clause 3.10, the Company’s receipt of the Data Listings pursuant to
Clause 7.3; or


 
(ii) in the event that the Charity prepares a Full Clinical Study Report
pursuant to Clause 3.10, the date of the Exercise Notice.
 
“Sub-Investigator”
 
means a clinician appointed and supervised by the Chief Investigator or
Principal Investigator to assist in the carrying out of the Clinical Trial at
the same trial site as the Principal Investigator.
 
“Supplementary
 
Protection Certificate”
 
means a right based on a patent pursuant to which the holder of the right is
entitled to exclude third parties from using, making, having made, selling or
otherwise disposing or offering to dispose of, importing or keeping the product
to which the right relates, such as supplementary protection certificates in
Europe, and any similar right anywhere in the world.
 
“Tactic”
 
Tactic Pharma LLC, an Illinois limited liability company based at [***].
 
“Tobacco Party”
 
means: (i) any entity who develops, sells or manufactures tobacco products; and/
or (ii) any entity which makes the majority of its profits from the importation,
marketing, sale or disposal of tobacco products. Furthermore, Tobacco Party
shall include any entity that is an Affiliate of any entity referred to in (i)
or (ii).
 
“Transfer Documents”
 
means the following documents: (i) the asset contribution agreement between the
Company and Tactic dated 20 January 2015 (and as amended on 20 January 2015);
the assignment and assumption of licence agreement between the Company and
Tactic dated 20 January 2015; and (iii) the letter from Tactic to the Parties
dated 12 March 2015 in respect of the Cell Line and related Intellectual
Property Rights.
 
“XOMA IP”
 
means any and all Intellectual Property Rights licensed to the Company under the
XOMA Licence.
 
“XOMA Licence”
 
means the agreement entered into between XOMA (US) LLC and Tactic on 24
September 2014 in respect of the Antibody, which was assigned to the Company by
Tactic pursuant to an agreement dated 20 January 2015. Both agreements are
attached in Schedule 9.
 

 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
“XOMA Licence Payments”

means those milestone payments set out in the XOMA Licence.

 
 
1.2
In this Agreement:
 
1.2.1
unless the context requires otherwise, all references to a particular Clause,
paragraph or Schedule shall be references to that clause, paragraph or schedule,
of or to this Agreement;
 
1.2.2
the table of contents and headings are inserted for convenience only and shall
be ignored in construing this Agreement;
 
1.2.3
unless the contrary intention appears, words importing the masculine gender
shall include the feminine and vice versa and words in the singular include the
plural and vice versa;
 
1.2.4
unless the contrary intention appears, words denoting persons shall include any
individual, partnership, company, corporation, joint venture, trust,
association, organisation or other entity, in each case whether or not having
separate legal personality;
 
1.2.5
reference to any statute or regulation includes any modification or re-enactment
of that statute or regulation, provided that the modification or re-enactment
does not diminish the rights or extend the obligations of any Party; and
 
1.2.6
references to the words “include” or “including” shall be construed without
limitation to the generality of the preceding words.
 
 
2.
CONDITIONS PRECEDENT
 
2.1
Notwithstanding anything to the contrary in this Agreement, the Charity and CRT
shall have no obligations, nor have any liability, of any nature howsoever
arising under or in connection with this Agreement unless and until the
following conditions precedent have been satisfied:
 
2.1.1
the valid execution of the Escrow Agreement; and
 
2.1.2
the Company’s performance of its obligations under the Escrow Agreement to open
the Escrow Account and deposit the Escrow Amount in it; and
 
2.1.3
the Company’s delivery to the Charity of written evidence to the Charity’s
reasonable satisfaction that the Company has obtained insurance described in
Clause 9.5,
 
(the “Conditions Precedent”).
 
2.2
If the Conditions Precedent have not been satisfied by 14:00pm (BST) on the date
falling [***] after the date of signature of this Agreement (the “Long Stop
Date”), the Agreement shall expire on the Long Stop Date.
 
2.3
The Company shall use its best endeavours to satisfy the Conditions Precedent
before the Long Stop Date.
 
 
3.
CONDUCT OF THE CLINICAL TRIAL AND SPONSORSHIP
 
3.1
Subject to: (i) the Company’s compliance with its obligations hereunder; and
(ii) the Ethics Committee and the Regulatory Authority granting consent for the
Clinical Trial, the Charity will use its reasonable endeavours to carry out or
procure the carrying out of the Clinical Trial in accordance with the Protocol.
 

 
 
3.2
Once the Clinical Trial has been opened to Clinical Trial Subjects, the Charity
shall use reasonable endeavours to provide to the Company at least one Progress
Report per month (or with the frequency that is the Charity’s standard practice
at the relevant time in respect of a clinical trial at the same stage, and of
the same scope, as the Clinical Trial, but no less frequently than quarterly).
The Company may use the Progress Reports for the purpose of determining whether
or not to exercise the Option. All Progress Reports and any supplementary
information provided under them shall be the Confidential Information of the
Charity and the provisions of Clause 5 shall apply. The Company acknowledges
that information or data provided under this Clause 3.2 may not be verified,
clean or accurate, and is provided “as is”. Without prejudice to the generality
of Clause 8.7, neither CRT nor the Charity make any representation or warranty
(express or implied) of any nature in respect of such data or information,
including as to its accuracy, quality, usefulness or comprehensiveness.
 
3.3
The Charity may, at its sole discretion: (i) sub-contract to third parties any
part of the Clinical Trial; and (ii) engage such Experts and such persons to
fulfil the roles of Chief Investigator and/or Principal Investigator as the
Charity deems appropriate. Company shall be notified of any such third parties,
Experts and persons set forth in this clause 3.3, and the Charity may make such
notification by email.
 
3.4
The Charity shall, at its own expense, be responsible for seeking approval of
the Clinical Trial and the Protocol from the Regulatory Authority and Ethics
Committee prior to commencing the Clinical Trial. For the avoidance of doubt,
the Charity shall not be held liable or responsible for any failure and/or
refusal by the Ethics Committee or the Regulatory Authority to grant consent for
the Clinical Trial or any change required therein.
 
3.5
The Charity shall use reasonable endeavours to carry out, or procure the
carrying out of, the Clinical Trial in accordance with the relevant aspects of:
 
3.5.1
Clinical Trial Legislation; and
 
3.5.2
ICH GCP and the Declaration of Helsinki.
 
Any breach of this Clause 3.5 shall be a material breach.
 
3.6
The Charity shall be free to amend the Protocol or to change the third party
undertaking any part of the Clinical Trial as it deems appropriate, provided
that such Protocol or change to the Protocol has first been approved by the
Ethics Committee and, if required by law or regulation, the Regulatory
Authority; and further provided that:
 
3.6.1
prior to submission for Ethics Committee approval, the Charity shall provide to
the Company a copy of the first final version of the Protocol at least fourteen
(14) days before seeking Ethics Committee approval and give due consideration to
any comments received from the Company by the Charity within such time.
 
3.6.2
the Charity shall notify the Company in writing of any proposed changes to the
Protocol at least fourteen (14) days before seeking Ethics Committee approval
for such changes, and shall give due consideration to any comments that the
Company might make within such time. In an emergency (such as patient safety
needs) the said fourteen (14) day time period may be reduced to such time period
as the Charity is actually able to give to the Company in the circumstances and
the Charity may, if in its reasonable opinion it is required, submit such
changes to the Ethics committee prior to notifying the Company of such. The
Charity will try to reach a consensus with the Company on all issues arising out
of the Company’s review of any Protocol pursuant to this Clause 3.6.2, but the
Charity shall have the final decision.
 
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
3.6.3
in the event that the Ethics Committee and/or the Regulatory Authority does not
approve the original Protocol and/or agree to any amendment to the Protocol, the
Charity shall have the right to terminate this Agreement forthwith upon written
notice to the Company.
 
3.7
The Charity shall have sole responsibility for the conduct and control of the
Clinical Trial and shall accept the obligations of the sponsor of the Clinical
Trial in accordance with the requirements of the Medicines for Human Use
(Clinical Trials) Regulations 2004.
 
3.8
The Charity shall use reasonable endeavours to procure that Clinical Trial
Subjects are recruited in accordance with the selection procedures and criteria
set out in the Protocol.
 
3.9
The Charity shall promptly advise the Company, in writing, of the occurrence of
the Clinical Trial LPFV Date.
 
3.10
The Company may elect to receive a Full Clinical Study Report instead of a
Report Synopsis by:
 
3.10.1
providing the Charity with written notice of its election to receive a Full
Clinical Study Report, which written notice must be received by the Charity
before the expiration of thirty (30) days from the date the Charity advised the
Company of the occurrence of the Clinical Trial LPFV Date; and
 
3.10.2
paying the Charity the sum of [***] excluding VAT or other applicable sales tax
(the “Full CS Report Fee”) within twenty one (21) days after service of such
notice.
 
If the Company does not serve a written notice and pay the Full CS Report Fee as
specified in this Clause 3.10, the Charity shall prepare a Report Synopsis and
shall have no obligation to prepare or provide the Company with a Full Clinical
Study Report.
 
3.11
The Charity shall provide the Final Report to the Company and CRT within [***]
after the Clinical Trial Database Lock Date.
 
3.12
The Charity shall only use the Investigational Medicinal Product for the
purposes of carrying out the Clinical Trial and shall not permit any third party
to use the Investigational Medicinal Product except as required for the purpose
of carrying out the Clinical Trial or as set out in this Agreement.
 
 
4.
COMPANY’S OBLIGATIONS
 
4.1
The Company shall at the Company’s sole cost, provide the Charity with:
 
4.1.1
such information and Know-How relating to the manufacture of the IMP as is
relevant to the efficient production of sufficient quantity of the IMP to
conduct the Clinical Trial, as soon as practicable following the Commencement
Date;
 
4.1.2
all Company Know-How and the Company Materials as soon as practicable following
the Commencement Date;
 
4.1.3
any other information in the Company’s Control pertaining to the safety of the
IMP or which in the reasonable opinion of the Company may have a bearing on the
conduct of the Clinical Trial as soon as the same comes to the attention of the
Company.
 
4.1.4
such scientific and technical guidance as the Charity may reasonably request to
enable the Charity and the Contributors to conduct and manage the Clinical Trial
in a safe and proper manner; and
 

 
 
4.1.5
all information (including information for inclusion in the Investigational
Medicinal Product Dossier) and co-operation reasonably requested by the Charity
at any time from the Commencement Date to enable the Charity to compile an
Investigational Medicinal Product Dossier; provided that such requested
information is in the Company’s Control (which shall include all information
transferred, and all information which the Company is entitled to request or
Control, under the Transfer Documents). In the case of co-operation requested
under this Clause 4.1.5, the Company shall procure (at its own cost) that any
subcontractor which has performed activities or produced documents on its behalf
under this Agreement is made available to the Charity on such notice, for such
time and with such frequency as may be reasonably requested by the Charity. The
Company shall provide information requested by the Charity within fourteen (14)
days of request (or such other period as may be reasonable given the nature of
the request).
 
4.2
The Company shall provide to the Charity any and all data, documentation,
information and Know-How described in Clauses 4.1.1 to 4.1.5 on an ongoing basis
within a reasonable time after the same comes to the attention of the Company
(if already in the Company’s Control), or into the Company’s Control, after the
Commencement Date.
 
4.3
The Company will keep the Charity informed of the scope and results of any
pre-clinical or other non-clinical studies being undertaken by it or with third
parties in relation to the Antibody or Back-Up Antibodies. If the Company is
intending to transfer the Antibody or undertake any new research in relation to
the Antibody or a Back-Up Antibody with a third party, it will consult with the
Charity on the scope of the intended research and the identity of the third
party and take into good faith consideration any comments the Charity may have
in respect to the same. This Clause should not be interpreted to limit any
restrictions on the Company’s use of the Antibody or any Back-Up Antibody under
Clause 6.1 or elsewhere in this Agreement.
 
4.4
The Company shall submit to CRT:
 
4.4.1
a copy of its detailed operating budget for development of the Antibody
(including a quarterly cash flow and expenditure forecast) in respect of each
Financial Year as adopted by the Company’s board (the “Annual Budget”), at least
thirty (30) days prior to the commencement of the Financial Year to which the
Annual Budget relates; and
 
4.4.2
quarterly management accounts of the Company (to include, inter alia, a
(consolidated) profit and loss account, balance sheet and cash flow statement
and shall indicate where such management accounts differ to any material extent
from the Annual Budget for such period), within sixty (60) days of the end of
the period to which they relate; save that the accounts relating to the final
quarter in any calendar year may be provided within ninety five (95) days,
rather than sixty (60) days, of the end of that quarter. Such quarterly
management accounts shall be prepared on a basis which is consistent with those
adopted in the preparation of all previous management accounts of the Company.
 
4.5
The Company shall generally keep CRT informed of the progress of the Company's
business and affairs and shall promptly supply CRT with written details of any
circumstances which will or might cause any actual or prospective material
adverse change in the financial position, prospects or business of the Company.
 
4.6
As between the Parties, the Company will be solely responsible for any and all
payments due under the XOMA Licence that may become due as a result of the grant
of rights to the Charity under this Agreement or the carrying out the Clinical
Trial in accordance with this Agreement.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
4.7
Following its receipt of the Company GMP Material, the Charity will assess
whether or not it wishes to use the Company GMP Material to manufacture IMP. At
the Charity’s request, the Charity and the Company shall negotiate in good faith
the terms of a technical agreement that sets out the responsibilities of each
Party in respect of IMP and the GMP aspects of manufacturing IMP (the “Technical
Agreement”). Negotiations shall take place and be concluded within [***] of the
Charity’s request for a Technical Agreement. If required, the Technical
Agreement will be in a form substantially similar to that set out in Schedule
13.
 
 
5.
CONFIDENTIALITY/PUBLICATION
 
5.1
Subject to Clause 5.5, each Party shall keep confidential and not disclose to
any third party (other than the Experts, Contributors, Ethics Committee,
Regulatory Authority and staff involved in carrying out the Clinical Trial on a
need to know basis) any Confidential Information disclosed to it by another
Party (the “Disclosing Party”) without the prior written consent of the
Disclosing Party. For the avoidance of doubt, the Charity shall be permitted to
disclose Confidential Information disclosed to it to CRT and CRT shall be
permitted to disclose Confidential Information disclosed to it to the Charity.
Any party to whom Confidential Information is disclosed in accordance with this
Clause 5.1 shall be:
 
5.1.1
subject to no less onerous obligations than those contained in this Clause 5 to
keep such information confidential; and
 
5.1.2
advised of its confidential nature.
 
5.2
The obligations of confidence referred to in Clause 5.1 shall not apply to any
part of the Confidential Information which can be proved by evidence in writing:
 
5.2.1
was known to the recipient Party (the “Recipient Party”) before its disclosure
by the Disclosing Party;
 
5.2.2
was available to the public before that date or was otherwise in the public
domain;
 
5.2.3
becomes available to the public or enters the public domain after that date
otherwise than as a result of an act or default of the Recipient Party;
 
5.2.4
is received by the Recipient Party from a third party not bound to the
Disclosing Party by any obligation of secrecy;
 
5.2.5
is independently developed or generated by the Recipient Party in circumstances
where it has not been derived directly or indirectly from the Disclosing Party’s
Confidential Information; or
 
5.2.6
is required to be disclosed by: (i) law, (ii) a Regulatory Authority; or (iii)
an order of any court, provided however, that in each such event the Recipient
Party required to disclose the Confidential Information shall give prompt notice
to the Disclosing Party of such requirement so that such Disclosing Party may
seek a protective order or other appropriate remedy to the extent of such
disclosure.
 
5.3
The obligations of the Parties under Clause 5.1 shall survive the expiry or
termination of this Agreement for whatever reason for a period of ten (10) years
from the date of such expiry or termination.
 
5.4
Each of the Parties agrees that the provisions of this Clause 5 are fair and
reasonable and that money damages are not a sufficient remedy for any breach of
this Clause 5 and therefore, in addition to all other remedies, all Parties
shall be entitled to seek injunctive or other equitable relief as a remedy for
such breach.
 
5.5
Notwithstanding any confidentiality obligations assumed by the Parties
hereunder, the Parties acknowledge: i) the importance of publications to the
academic standing of the Charity and the Contributors; and ii) the capital
raising, transactional, and licensing prospects of the Company; and iii) the
reporting and disclosure obligations of the Company to its investors and to XOMA
under the XOMA Licence. Accordingly, the Parties have agreed as follows as
regards publication of Clinical Trial Results and Progress Reports:
 

 
 
5.5.1
The Charity shall use reasonable endeavours to publish, or procure the
publication by the Contributors of, the Clinical Trial Results in a timely
manner in accordance with generally accepted academic practice, whether during
the course of or after completion of the Clinical Trial.
 
5.5.2
The Company may disclose the content of Progress Reports to XOMA only to the
extent it is required to do so under the XOMA Licence, provided that the
disclosure will exclude all information regarding clinical responses and shall
be limited to only information regarding the clinical indication, anticipated
timelines of the trial, the number of patients dosed, and such other information
of a similar nature as may be reasonably required by the XOMA Licence.
 
5.5.3
The Company may disclose:
 
(a)
the content of Progress Reports to a third party in connection with capital
raising, financing, transactional, and/or licensing activities or prospects for
the benefit of the Company. Prior to making such disclosure, the Company shall
give notice to the Charity, including details of the content of the proposed
disclosure and the reason for wishing to make such disclosure, and shall inform
the Charity of the identity of the third party in its notice unless it is
prevented from doing so due to express confidentiality restrictions owed to, and
requested by, the third party, in which case the Company shall state the main
business area within which the third party operates. The Company may, without
the Charity’s prior approval, disclose only the clinical indication, anticipated
timelines of the trial, and the number of patients dosed, but shall obtain the
Charity’s approval before proceeding with any other disclosure under this Clause
5.5.3(a);
 
(b)
the Final Report to the Company’s consultants and professional advisors, solely
for the purpose of assisting in the evaluation of the results with a view to
exercise of the Option and provided that no patient data shall be disclosed
unless it has been cleansed; and
 
(c)
the content of Progress Reports to persons holding investments in the Company,
solely for the purpose of a status update, such as periodic disclosure of
recruitment numbers to investors in the Company by way of demonstration of
progress in the Clinical Trial.
 
5.5.4
It is further provided that each disclosure of the content of Progress Reports
by the Company under this Clause 5.5 shall be subject to the following
conditions:
 
(a)
all recipients shall be informed in writing beforehand of the confidential
nature of the information being disclosed and shall have agreed in writing to
obligations of confidentiality in favour of the Company no less onerous than
those contained in this Clause 5 (but without any right of further disclosure)
to keep such information confidential; and
 
(b)
only the content of the documents containing the relevant information which has
been processed into a suitable format may be disclosed but not copies of the
actual documents themselves.
 

 
 
5.6
The Charity will include provisions in its contracts with the Contributor(s)
that require such Contributor(s) to notify the Charity in advance of submission
of any abstract, presentation or manuscript incorporating Clinical Trial Results
that the Contributor(s) wish to publish or have published or to present or have
presented.
 
5.7
Upon receipt of such notification from a Contributor or if the Charity wishes
itself to publish or have published or to present or have presented an abstract,
presentation or manuscript incorporating Clinical Trial Results the Charity
shall so notify the Company and CRT and provide (in so far as it is able to do
so in the case of a Contributor’s notification) in response to the Company’s
and/or CRT’s reasonable request a copy or summary thereof at least seven (7)
days prior to submission for publication of an abstract or presentation or at
least thirty (30) days prior to submission for publication of a manuscript (or
twenty one (21) days prior to submission for publication of a manuscript in the
case of a Contributor’s notification). Any such copy or summary shall
provide sufficient details to enable the Company and CRT to ascertain whether it
contains Confidential Information of the Company or CRT respectively or whether
Patent Rights or other proprietary protection should be sought.
 
5.8
The Company and CRT shall review and make any comments on such intended
publication or presentation of an abstract to the Charity within seven (7) days
and/or shall review and make any comments on such intended publication or
presentation of a manuscript within thirty (30) days. The Company and/or CRT may
request that:
 
5.8.1
Confidential Information of the Company (not including Clinical Trial Results
nor information directly relating to the Investigational Medicinal Product) or
Confidential Information of CRT (not including Clinical Trial Results) be
removed from the proposed publication or presentation; and/or
 
5.8.2
any such publication or presentation be delayed if in the Company’s or CRT’s
reasonable opinion it is necessary to delay publication or presentation in order
to file a patent application or application for other proprietary protection in
respect of any invention made in the course of the Clinical Trial. Any such
delay will be kept to the minimum period practicable and will in no event extend
beyond thirty (30) days from the date the proposed publication or presentation
was provided to the Company.
 
In the event of a request pursuant to Clauses 5.8.1 or 5.8.2, the Company or CRT
(as the case may be) shall provide the Charity with a written explanation of the
reasons why it believes information should be removed or a delay is necessary.
For the avoidance of doubt, any Patent Rights filed pursuant to Clause 5.8.2
shall be filed in CRT’s name unless any Company personnel are deemed inventors
on any such filing, in which case such Patent Right shall be filed in both CRT’s
and Company’s names. As used herein, inventorship shall be determined in
accordance with English law.
 
5.9
The Charity and CRT shall be entitled to publish information in relation to the
proposed Clinical Trial, including that it is or will be a trial conducted by
the Clinical Development Partnerships initiative set up by the Charity and CRT,
the pre-requisites for patient recruitment, a brief description of the Clinical
Trial, including the name of the Company, the reference number and class of the
Investigational Medicinal Product and the location(s) at which the trial is
taking place.
 
5.10
In addition to the disclosures under Clause 5.5, the Company may disclose the
commercial terms of this Agreement to any actual or potential investors,
bankers, acquirers, acquirees or merger partners, in each case under appropriate
confidentiality provisions substantially equivalent to those of this Agreement.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
5.11
Except as expressly permitted in Clause 5, the Company shall not disclose the
Clinical Trial Results to any potential investors, licensees or sub-licensees of
the Company (or any other person) until the Company has been granted the
Licence.
 
6.
INTELLECTUAL PROPERTY RIGHTS
 
6.1
The Company hereby grants to the Charity with a right to sub licence to
Contributors:
 
6.1.1
the [***] of the Investigational Medicinal Product;
 
6.1.2
the [***] relating to the Investigational Medicinal Product;
 
6.1.3
an [***] under the Company Intellectual Property; and
 
6.1.4
a [***] under the XOMA IP,
 
               on a [***] basis for the purpose of preparing for and carrying
out (and having prepared or carried out for the Charity) the Clinical Trial. The
Company shall not be entitled to (and shall (i) procure that its Affiliates do
not, and (ii) not authorise any other third party to) conduct any clinical
trials in respect of the Antibody or any Back-Up Antibody during the term of
this Agreement.
 
6.2
The Company shall use commercially reasonable endeavours to continue to
prosecute and maintain, at its own cost, all of the Company Patent Rights. If
the Company intends to substantially narrow the scope of the claims of any
Patent Rights within the Company Patent Rights it will first consult with CRT
and take into good faith consideration any concerns or views expressed by CRT.
If the Company elects not to prosecute or maintain any part of the Company
Patent Rights, the Company shall notify CRT in writing within a reasonable
period and no less than [***] prior to the expiration of any applicable time
bars. After receipt of such notice, CRT may elect, before the expiry of any such
time bars, by written notice to the Company, to take an assignment to any
Company Patent Rights identified in such notice at CRT’s sole discretion and for
consideration not exceeding [***]. In the event that CRT elects to take such an
assignment, the Company shall, at CRT’s expense, promptly transfer to CRT (or
any person nominated by CRT) copies of any and all documents in the Company’s
Control relating to the filing, prosecution, maintenance, enforcement and
defence of such Company Patent Rights. The Company shall not assign, charge,
encumber or dispose of any interest in any of the Company Intellectual Property
to a Tobacco Party or in a manner that limits or impairs the Charity’s or CRT’s
rights under the licence (or assignment, where applicable) of Company
Intellectual Property pursuant to this Agreement without the Charity’s or CRT’s
prior written consent.
 
6.3
As between the Company and the Charity, [***]. The Charity hereby [***]. CRT
hereby [***].
 
6.4
Subject to [***], the Company shall [***].
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
6.5
Solely in connection with the Charity’s and the Contributors’ activities
performed pursuant to the Clinical Trial, where carried out in accordance with
the terms of this Agreement, the Company shall not, and shall procure that its
Affiliates shall not, anywhere in the world, institute or prosecute (or, other
than as required by law, in any way aid any third party in instituting or
prosecuting) any claim, demand, action or cause of action for damages, costs,
expenses or compensation, or for an enjoinment, injunction, or any other
equitable remedy, alleging the infringement by the Charity and/or any
Contributors of any Patent Rights of the Company and/or any Patent Rights of the
Company’s Affiliates. For the avoidance of doubt, the foregoing shall not apply
in respect of: (i) development, at any time, of products other than the IMP; or
(ii) any activity in relation to the IMP which constitutes a breach of the terms
of this Agreement.
 
6.6
Any breach of Clause 6.5 shall be a material breach and shall accordingly
entitle the Charity to terminate this Agreement under Clause 11.2.
 
6.7
CRT hereby reserves and excludes from the Option, the worldwide, perpetual and
irrevocable right in and to the Exclusive Results for the Contributors and the
Charity (including scientists funded and/or employed by the Charity) to:
 
6.7.1
use the Exclusive Results for the purpose of non-commercial scientific research
carried out by or for or under their respective direction in accordance with
their respective charitable and/or academic status, whether alone or in
collaboration with a third party or third parties; and
 
6.7.2
grant licences under, and make available, the Exclusive Results solely to the
extent necessary to exercise the rights under Clause 6.7.1, but not otherwise.
 
6.8
For the avoidance of doubt, CRT shall be entitled, at its discretion, at any
time (including during the Option Period) to grant non-exclusive licences to the
Non-Exclusive Results to any person and for any purpose.
 
6.9
Neither Charity nor CRT, or any affiliate or agent of Charity or CRT, shall
institute any type of proceeding in a court, governmental agency, or patent
office anywhere throughout the world for the purposes of invalidating,
narrowing, or reducing the term of one or more claim in an issued patent or
pending patent application. The institution of any such proceeding during the
term of this agreement and afterwards during the term of Company’s Patent Rights
shall be a material breach and shall accordingly entitle the Company to
terminate this Agreement under Clause 11.2.
 
 
7.
OPTION
 
7.1
CRT grants to the Company the option, exercisable by notice to CRT in writing
(the “Exercise Notice”) at any time during the [***] period after the Company
receives the Final Report (the “Option Period”), to enter into the Licence (the
“Option”). Subject to Clause 6.7, the Option shall be [***]

7.2
Upon exercise of the Option, the Company shall pay the Option Fee to CRT within
the Option Period.
 
7.3
Save where the Charity has provided a Full Clinical Study Report, CRT shall
procure the provision of the Data Listings to the Company following the exercise
of the Option and the receipt by CRT of the Option Fee.
 
7.4
If the Company exercises the Option, CRT and the Company shall execute the
Licence within the Signature Period.
 
7.5
If:
 
7.5.1
the Company does not exercise the Option within the Option Period; or
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
7.5.2
following the exercise of the Option, the Company does not enter into the
Licence within the Signature Period, then the Company shall, within [***] of the
expiry of the Option Period or Signature Period (as applicable):
 
a)
assign the Company Intellectual Property and sub-license the XOMA IP to CRT by
executing an agreement in the form attached at Schedule 5, and CRT shall be free
to license or otherwise grant rights in respect of the Clinical Trial Results
and the Intellectual Property Rights in the Clinical Trial Results on such terms
and to such third parties as it shall see fit; and
 
b)
provide CRT with such assistance as CRT may reasonably request in liaising with
XOMA for the purpose of obtaining direct contractual rights with XOMA in respect
of the XOMA IP.
 
 
8.
WARRANTIES AND LIMITS OF LIABILITY
 
8.1
The Charity warrants that:
 
8.1.1
it will procure the discharge of its obligations hereunder with reasonable care
and skill; and
 
8.1.2
it will use its reasonable endeavours to procure that each Contributor that
carries out part of the Clinical Trial ensures that the relevant Chief
Investigator and/or the Principal Investigator discharge their obligations in
respect of that part of the Clinical Trial in accordance with applicable ICH GCP
provisions.
 
8.2
The Company warrants and represents that:
 
8.2.1
it is entitled to make the Company Materials available to the Charity for the
purposes of this Agreement;
 
8.2.2
to the best of its knowledge and belief the use and possession of the Company
Materials and/or the Antibody by the Charity and/or the Contributors shall not
infringe the rights (including without limitation any Intellectual Property
Rights) of any third party;
 
8.2.3
the Company Materials have been manufactured, handled and stored at all times in
compliance with relevant legislation and, in the case of relevant Company
Materials (including the Company Materials identified in Part 2 of Schedule 7),
in accordance with Good Manufacturing Practice;
 
8.2.4
it is a party to the XOMA Licence, which is in full force and effect;
 
8.2.5
it has, and will maintain throughout the Term, the full right, power and
authority, and has obtained all assignments, approvals or consents necessary to
grant the rights, including under the Transfer Documents and the XOMA Licence,
as provided under this Agreement;
 
8.2.6
the XOMA Licence is the only third party licence held by the Company in respect
of the manufacture, possession and use of the Antibody, IMP and the rights
granted to the Charity under this Agreement;
 
8.2.7
the XOMA Licence set out in Schedule 9 is a true and correct copy of the XOMA
Licence;
 
8.2.8
to the best of its knowledge and belief, there are no outstanding breaches of
the XOMA Licence by any party (or any predecessor parties) to the XOMA Licence;
 

 
 
8.2.9
to the best of its knowledge and belief there are no acts, facts, circumstances
or omissions at the Commencement Date which would give XOMA the right to
terminate the XOMA Licence, either now or at a later date;
 
8.2.10
it shall maintain, and shall not amend or terminate the XOMA Licence without
CRT’s prior written consent; and
 
8.2.11
it shall notify the Charity and CRT as soon as possible if it becomes aware of
any facts, circumstances or omissions which may give XOMA the right to terminate
the XOMA Licence.
 
References to the “best of its knowledge and belief” in Clause 8.2 shall include
any knowledge within the Company or its Affiliates, and, where relevant, of any
predecessor party to the XOMA Licence, having made due and proper enquiries.
 
8.3
The Company warrants and represents that all information and Know-How supplied
to the Charity and/or CRT pursuant to this Agreement (including any safety
information) shall be accurate and complete and shall be supplied as soon as
practicable following the Commencement Date to enable the Charity to conduct and
manage the Clinical Trial in a safe and proper manner.
 
8.4
Nothing in this Agreement shall exclude or limit the liability of any Party for
death or personal injury resulting from its negligence or the negligence of its
employees while acting in the course of their employment or shall exclude or
limit the liability of any Party for fraud.
 
8.5
Subject to Clause 8.4, the entire aggregate liability, for any loss or damage
arising from any act or omission relating to this Agreement regardless of the
form of action, whether in contract or tort (including in each case negligence),
strict liability or otherwise:
 
8.5.1
of the Charity and CRT to the Company shall be limited to £1,000,000 (one
million Pounds Sterling) in aggregate;
 
8.5.2
of the Company to CRT and the Charity shall be limited to US $7,500,000 (7.5
million US dollars) in aggregate. The Escrow Amount is not, and shall not be
deemed to operate in any manner as, a cap or limit on the Company’s liability to
the other Parties.
 
8.6
To the fullest extent permissible by law, no Party shall under any circumstances
be liable to any other for any loss of revenue, business, contracts, anticipated
savings, profits, data or information, or any indirect or consequential loss
howsoever arising whether from negligence, breach of contract or otherwise.
 
8.7
Save to the extent otherwise provided in this Agreement, each Party specifically
excludes to the extent permitted by law all warranties, representations, and
conditions regarding the performance of its obligations under this Agreement
including those implied by law, whether as to suitability, quality or fitness
for any purpose or otherwise.
 
 
9.
INDEMNITIES
 
9.1
Subject to Clause 8.5, the Charity shall indemnify and hold the Company its
officers, and employees (the “Company Indemnitees”) harmless from and against
all Losses arising from any claims and proceedings made or brought (whether
successfully or otherwise) on behalf of Clinical Trial Subjects for personal
injury (including death), arising out of the conduct of the Clinical Trial, save
where such claims, proceedings and/or Losses arise as a consequence of (i) any
wrongful act or omission and/or negligence of any of the Company Indemnitees;
(ii) a breach of this Agreement by the Company; or (iii) a misrepresentation by
the Company.

 

 
 
9.2
Notwithstanding the provisions of Clause 9.1 above and any other restrictions on
liability contained in this Agreement, but subject to Clause 8.5 above, the
Company shall indemnify and hold the Charity, CRT, the Contributors, the Experts
and their respective officers, employees and agents (the “Charity Indemnitees”)
harmless from and against all Losses arising from any claims and proceedings
made or brought (whether successful or otherwise):
 
9.2.1
on behalf of Clinical Trial Subjects for personal injury (including death),
arising out of: (i) any failure or delay on the part of the Company to provide
relevant or accurate Company Know­How and other information relating to the
storage, use and safety of any of the Company Materials. and/or (ii) any
wrongful act or omission and/or negligence of the Company (or any third party
engaged by the Company) in the supply and/or manufacture of any of the Company
Materials; and
 
9.2.2
 alleging infringement of a third party’s Patent Rights or other Intellectual
Property Rights resulting from use of Company Intellectual Property or Company
Materials in the course of or in consequence of the performance of the Clinical
Trial or by importation, storage, supply or use of any of the Company Materials
and/or Antibody as permitted by this Agreement. provided always that;
 
9.2.3
it is a condition of the indemnity that the Charity and CRT hand over or procure
the hand over (as the case may be) of control of the matter to the Company, and
give or procure (as the case may be) such information and assistance as the
Company may reasonably request in connection with the matter, and allow or
procure, (as the case may be) that the Company has exclusive conduct of the
matter and any ensuing legal proceedings.
 
9.3
The indemnities set out in Clauses 9.1 and 9.2 shall survive the expiration or
termination of this Agreement for whatever reason. Each Party’s agreement to
indemnify, defend, and hold the other Party and its respective indemnitees
harmless is conditioned upon the indemnified Party: (a) providing written notice
to the indemnifying Party of any claim or proceeding arising out of the
indemnified activities within thirty (30) days after the indemnified Party has
knowledge of such claim or proceeding; (b) permitting the indemnifying Party to
assume full responsibility and authority to investigate, prepare for, and defend
against any such claim or proceeding; and (c) assisting the indemnifying Party,
at the indemnifying Party's reasonable expense, in the investigation of,
preparation for and defence of any such claim or proceeding. If the indemnifying
Party assumes the defence of a third party claim, the indemnifying Party will
not be subject to any liability for any settlement of such claim made by the
indemnified Party without the indemnifying Party’s consent (which consent may
not be unreasonably withheld, delayed or conditioned).
 
9.4
The Charity shall ensure that all Clinical Trial Subjects receive the benefit of
a no-fault compensation scheme substantially in the form attached at Schedule 4
hereto. Subject to the indemnity in Clause 9.2, the Charity shall bear all costs
associated with the provision of such compensation scheme including in relation
to all claims received pursuant to such scheme.
 
9.5
The Company shall carry insurance coverage on an "occurrence" or "claims made"
basis for potential liabilities which the Company may have under this Agreement,
and ensure that the Charity and CRT are each named additional insureds on each
such policy and may claim directly under them. The Company shall maintain such
insurance in full force throughout the term of the Agreement (and in the case of
insurance coverage on a "claims made" basis, for a further two years after the
term of the Agreement) and shall upon request of the Charity provide such
evidence of compliance as the Charity deems sufficient. The initial insurance
policy of the Company which satisfied the condition under Clause 2.1.3 is agreed
to provide the minimum coverage required for the policy to be carried by the
Company under this Clause 9.5. The Company’s obligations, and the Charity’s and
CRT’s rights, under this Clause 9.5 shall apply in addition to, and not instead
of, the obligations of the Company, and rights of the Charity and CRT, under the
Escrow Agreement. Neither the existence of the Escrow Agreement nor any of its
contents shall limit the obligations imposed or rights granted under this Clause
9.5.
 
 

 
 
10.
ASSIGNMENT
 
10.1
No Party shall assign its rights under this Agreement or any part thereof.
provided that the Company may assign its rights and obligations to a third party
in connection with any merger or consolidation of the Company with another
business entity, or in connection with the sale of all or a substantial part of
its business and related assets that includes its business in relation to the
Licensed Product (including, among other things, all XOMA IP and Intellectual
Property licensed under this Agreement), other than a merger or consolidation
with or a sale of assets to a Tobacco Party and provided that the Company
obtains a direct covenant from the acquiring party to CRT and the Charity
undertaking to be bound by the terms of this Agreement. Save as set out in this
Agreement, no Party shall sub-contract the performance of all or any of its
obligations under this Agreement without the prior written consent of the other
Parties.
 
 
11.
TERM AND TERMINATION
 
11.1
Unless terminated earlier pursuant to the provisions hereunder, and except as
otherwise provided hereunder, this Agreement shall remain in full force and
effect from the Commencement Date until the earlier of the date that:
 
11.1.1
the Agreement expires pursuant to Clause 2.2 due to a failure to satisfy the
Conditions Precedent before the Long Stop Date;
 
11.1.2
the Company enters into the Licence pursuant to Clause 7.4; or
 
11.1.3
the Company assigns the Company Intellectual Property and sub-licenses the XOMA
IP to CRT pursuant to Clause 7.5.
 
11.2
Any of the Parties hereto may at any time terminate this Agreement, but shall
not be obliged to do so, upon written notice to the other Party (being the
Charity and CRT where the terminating Party is the Company, or the Company where
the terminating Party is the Charity or CRT) under the following circumstances:
 
11.2.1
in the event that the other Party commits a material breach of this Agreement
and does not fully remedy, if capable of remedy, the same within sixty (60) days
of its receipt of written notice of the breach from any other Party; or
 
11.2.2
in the event, in respect of a Party: that respective Party proposes a voluntary
arrangement for that respective Party or a voluntary arrangement is approved for
that respective Party; or an administration order is made as to such Party; or a
receiver or administrative receiver is appointed of any of such Party’s assets;
or undertakings or a winding-up resolution or petition is passed as to such
Party (otherwise than for the purpose of solvent reconstruction or
amalgamation); or if any circumstances arise which entitle a court or a creditor
to appoint a receiver, administrative receiver or administrator or make a
winding-up order or similar; or equivalent action is taken against or by such
Party by reason of its insolvency. A Party shall notify the other Parties
immediately upon becoming aware that any of the events identified in this Clause
11.2.2 has or is likely to take place in relation to it.
 
11.3
The Charity shall have the right to terminate this Agreement forthwith, upon
written notice to the Company:
 

 
 
11.3.1
if the Charity has an insufficient quantity of IMP of the standard required to
perform the activities envisaged under this Agreement (whether due to a breach
by the Company of Clause 8.2 or otherwise);
 
11.3.2
in accordance with Clause 3.6; or
 
11.3.3
if the Charity considers in its sole discretion that it would be unethical or
otherwise undesirable for any reason to proceed or continue with the Clinical
Trial.
 
11.4
The Charity shall have the right to terminate this Agreement forthwith, upon
written notice to the Company if, by way of merger, acquisition or otherwise,
the Company becomes a Tobacco Party.
 
11.5
The Parties may by mutual written agreement terminate this Agreement for any
reason, including, if in their opinion the objectives of the Clinical Trial
cannot be achieved.
 
 
12.
CONSEQUENCES OF TERMINATION
 
12.1
In the event of termination of this Agreement by the Company:
 
12.1.1
without prejudice to Clause 12.1.4, the Company shall have no obligation to
enter into the Option or any other licence with CRT or the Charity, or to
licence or assign its Intellectual Property Rights to CRT;
 
12.1.2
subject to Clause 12.1.4 and 12.6, the Charity shall, within ninety (90) days
after written request of the Company, return to the Company or destroy (by a
method specified by the Company) and at the Company’s cost and expense any
remaining quantities of the Company Materials and/or Confidential Information of
the Company in the Charity’s possession or control;
 
12.1.3
where the Charity has commenced the Clinical Trial, the Charity shall within
thirty (30) days of finalisation of the last Case Report Form submit to the
Company copies of all completed Case Report Forms and Data Listings for the
Clinical Trial. The Charity shall be entitled to retain the original Case Report
Forms for its own records; and
 
12.1.4
where the Charity has commenced the Clinical Trial, the Charity shall
nonetheless be entitled to make (or have made) the Investigational Medicinal
Product and continue to provide it to: (i) any particular Clinical Trial Subject
who has commenced treatment; and/or (ii) any Clinical Trial Subject where the
Regulatory Authority and/or Ethics Committee request or require that such
provision occurs.
 
12.2
In the event of any termination of this Agreement pursuant to Clause 11.2 or
11.4 by CRT or the Charity:
 
12.2.1
the Option shall lapse forthwith;
 
12.2.2
the Company shall within thirty (30) days of the date of such termination
reimburse the Charity all Costs;
 
12.2.3
the Parties shall within thirty (30) days of the date of such termination
execute the agreement set out in Schedule 5; and
 
12.2.4
the Charity shall be entitled to (as applicable) commence and complete the
Clinical Trial and the Company shall provide the Charity with the necessary
assistance to allow the Charity to do so. For the avoidance of doubt, the
licence granted by the Company under Clause 6.1 shall continue to the extent
necessary to allow the Charity to commence and complete the Clinical Trial,
provided that upon completion or termination of the Clinical Trial the Charity
shall, within thirty (30) days written notice by the Company return to the
Company or destroy (by a method specified by the Company) and at the Company’s
cost and expense any remaining quantities of the Company Materials and/or
Confidential Information of the Company in the Charity’s possession or control.
 

 
 
12.3
In the event of termination of this Agreement pursuant to Clause 11.3 by the
Charity or pursuant to Clause 11.5:
 
12.3.1
subject to Clause 12.3.2 and 12.6, the Charity shall, within thirty (30) days
written request by the Company, return to the Company or destroy (by a method
specified by the Company) and at the Company’s cost and expense any remaining
quantities of the Company Materials and/or Confidential Information of the
Company in the Charity’s possession or control;
 
12.3.2
where the Charity has commenced the Clinical Trial, the Company shall
nonetheless continue to permit the Charity to continue to provide such
Investigational Medicinal Product to: (i) any particular Clinical Trial Subject
who has commenced treatment; and/or (ii) any Clinical Trial Subject where the
Regulatory Authority and/or Ethics Committee request or require that such
provision occurs; and
 
12.3.3
where the Charity and CRT consider it appropriate to do so in light of the
reason for termination, for a period of thirty (30) days from the date of
termination (or such longer period as CRT may notify) CRT shall offer the
Company the option, exercisable by written notice to CRT, to enter into the
Licence in respect of those Clinical Trial Results in existence at the date of
termination and subject to agreement between CRT and the Company on amended
financial and other terms for the Licence to reflect that the Clinical Trial was
not completed. If the Parties are not able to agree amended financial terms
within thirty (30) days of the date CRT receives the Company’s exercise notice,
the Parties at their joint cost and expense shall obtain an Independent Opinion
on a fair and reasonable reduction to the financial terms which will be binding
on both Parties.
 
12.4
Termination of this Agreement for whatever reason shall not affect the accrued
rights of the Parties arising out of this Agreement as at the date of its
termination.
 
12.5
The provisions of the following Clauses shall survive the expiration or
termination of this Agreement: 5 (Confidentiality/Publication), 6.3 (Assignment
of Clinical Trial Results to CRT), 6.5 (Covenant not to sue), 6.9 (invalidation
of Company’s IP rights), 8.4 to 8.6 inclusive (Limits or exclusion of
liability), 8.7 (Exclusion of other warranties), 9 (Indemnities), 10
(Assignment), 12 (Consequences of termination), 13 to 23 inclusive (Dispute
Resolution to Third Party Rights inclusive).
 
12.6
The Charity shall retain copies of the Company’s Confidential Information and
the Clinical Trial Results in accordance with ICH GCP and as otherwise required
under the Charity’s obligations as Sponsor of the Clinical Trial.
 
 
13.
DISPUTE RESOLUTION
 
13.1
Insofar as this Agreement provides that a matter shall be resolved by
Independent Opinion, the opinion of the appointed independent expert (who shall
act as an expert and not as an arbitrator) shall be final and binding on the
Parties. In the event of a Party seeking an Independent Opinion under this
Agreement, each Party shall make written submissions to the expert and to the
other Parties within fourteen (14) days of the appointment. Each Party shall
have seven (7) days to respond to the others’ submissions. The expert shall be
requested to deliver his Independent Opinion within a further thirty (30) days.
The costs of any Independent Opinion shall be borne in such proportions as the
expert may determine in his Independent Opinion to be fair and reasonable in all
the circumstances or, if no such determination is made in the Independent
Opinion, by the Parties in equal proportions.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
13.2
It shall be a condition precedent to the commencement of any action in court or
other tribunal (save an action for an interim injunction or an Independent
Opinion sought under Clause 13.1) in respect of any dispute relating to this
Agreement that the Parties have sought to resolve the dispute by one Party
notifying the others in writing for resolution to the Chief Executive Officer of
CRT, the Director of Drug Development of the Charity and the CEO of the Company
(or their express delegates) (the “Representatives”) who shall meet (whether in
person or via teleconference) within twenty one (21) days of such notice to seek
resolution in good faith. If the Representatives are unable to resolve the
dispute at such meeting, any Party may pursue any remedy available to such Party
at law or in equity, subject to the terms and conditions of this Agreement and
the other agreements expressly contemplated hereunder.
 
13.3
This Agreement shall be governed by and construed in accordance with English Law
and, subject to the provisions of Clause 13.1 and 13.2, each Party agrees to
submit to the exclusive jurisdiction of the English Courts (except in respect of
disputes under Clause 5 where jurisdiction is non-exclusive).
 
 
14.
NOTICES
 
14.1
Any notice or other document to be given under this Agreement shall be in
writing and shall be deemed to have been given:
 
14.1.1
upon delivery if given in person; or
 
14.1.2
upon confirmation of receipt if sent by facsimile or email; or
 
14.1.3
 (if posted to an inland destination) three (3) business days after deposit into
First Class post; or
 
14.1.4
(If posted to an overseas destination) five (5) days after deposit into airmail
post; or
 
14.1.5
upon delivery by air delivery service;
 
to a Party at the address set out below (or, if provided below or so notified,
such facsimile or electronic communication) for such Party or such other address
as the Party may from time to time designate by written notice to the other
Parties.
 
Address of the Company
 
Monopar Therapeutics LLC
 
598 Rockefeller Road
 
Lake Forest, IL USA 60045
 
Contact: Chief Executive Officer
 
Email: [***]
 
 
 
Address of the Charity
 
Cancer Research UK
 
Angel Building
 
407 St. John Street
 
London EC1V 4AD
 
England
 
Contact: Director of Drug Development
 
Fax: +44 (0) 20 7121 6700
 
 

 
 
 
With a copy to:
 
Cancer Research UK
 
Angel Building
 
407 St. John Street
 
London EC1V 4AD
 
England
 
Contact: Caroline Foxton
 
Fax: +44 (0) 20 7121 6700
 
 
 
Address of CRT
 
Cancer Research Technology Limited
 
Angel Building
 
407 St. John Street
 
London
 
EC1V 4AD
 
United Kingdom
 
Contact: Chief Executive Officer
 
Fax: +44 (0) 20 3014 8633
 
 
15.
WAIVER
 
15.1
No failure or delay on the part of any Party hereto to exercise any right or
remedy under this Agreement shall be construed as or operate as a waiver thereof
nor shall any single or partial exercise of any right or remedy under this
Agreement preclude the exercise of any other right or remedy or preclude the
further exercise of such right or remedy as the case may be.
 
 
16.
FORCE MAJEURE
 
16.1
No Party shall be liable to any other Party or shall be in default of its
obligations hereunder if such default is the result of any cause beyond the
reasonable control of the Party affected including war, hostilities, revolution,
civil commotion, strike, epidemic, accident, fire, wind, flood or because of any
act of God . The Party affected by such circumstances shall promptly notify the
other Parties in writing when such circumstances cause a delay or failure in
performance (a “Delay”) and where they cease to do so. In the event of a Delay
lasting for twenty six (26) weeks or more either of the non-affected Parties
shall have the right to terminate this Agreement immediately by notice in
writing to the affected Party.
 
 
17.
INSOLVENCY
 
17.1
All rights and licenses granted under or pursuant to this Agreement by the
Company to CRT and the Charity are for all purposes of Section 365(n) of Title
11 of the U.S. Bankruptcy Code (“Title 11”), licenses of rights to “intellectual
property” as defined in Section 101 of Title 11.
 

 
 
17.2
The Company agrees that CRT and the Charity shall retain and may fully exercise
all of its rights and elections under the U.S. Bankruptcy Code. If a case under
Title 11 is commenced by or against the Company, CRT and the Charity shall have
all rights of licensees set out in Section 365(n) of Title 11.
 
17.3
Without limiting CRT’s and the Charity’s rights under Section 365(n) of Title
11, if a case under Title 11 is commenced by or against the Company, and this
Agreement is rejected by the Company in any bankruptcy proceeding by or against
the Company under the U.S. Bankruptcy Code, (i) the Company shall provide CRT
and the Charity with a complete duplicate of (and complete access to, as
appropriate) any IP and embodiments of IP not already in their possession; and
(ii) the Company shall not interfere with CRT’s and the Charity’s rights to IP
and embodiments of IP, and shall facilitate and assist with CRT and the Charity
obtaining IP and embodiments of IP (including from a third party).
 
17.4
The term “embodiments” of IP includes all tangible, intangible, electronic or
other embodiments of rights and licenses, including antibodies, compounds and
products embodying IP and related rights and technology. All rights of CRT and
the Charity under this Clause and under Section 365(n) of Title 11 are in
addition to, not in substitution of, any other rights and remedies that they may
have under this Agreement, Title 11 and any other applicable law.
 
 
18.
SEVERABILITY
 
18.1
If and to the extent that any court or tribunal of competent jurisdiction holds
any of the terms, provisions or conditions or parts thereof of this Agreement,
or the application hereof to any circumstances, to be invalid or to be
unenforceable in a final non-appealable order, the remainder of this Agreement
and the application of such term, provision or condition or part thereof to
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each of the other terms, provisions and
conditions of this Agreement shall be valid and enforceable to the fullest
extent permissible by law.
 
 
19.
ENTIRE AGREEMENT
 
19.1
This Agreement embodies and sets forth the entire agreement and understanding of
the Parties and supersedes all prior oral or written agreements, understandings
or arrangements relating to the subject matter of this Agreement. No Party shall
be entitled to rely on any agreement, understanding or arrangement which is not
expressly set forth in this Agreement unless otherwise agreed between the
Parties and recorded in writing. In the event of any inconsistency between this
Agreement and the Protocol, the terms of this Agreement shall govern.
 
 
20.
AMENDMENT
 
20.1
This Agreement shall not be amended, modified, varied or supplemented except in
writing signed by duly authorised representatives of the Parties.
 
20.2
The Charity shall at all times be free to amend, modify, vary or supplement any
of its own Standard Operating Procedures.
 
 
21.
PUBLIC ANNOUNCEMENTS
 
21.1
The text of any press release, shareholders’ report or other communication to be
published or disclosed in any way by or on behalf of the Company by or in the
media concerning the Charity, the Contributors or the Experts, the subject
matter of this Agreement or concerning this Agreement itself, other than as
required by law or by any regulatory or government authority, shall be submitted
to the Charity and CRT at least seven (7) days in advance of publication or
disclosure for approval, such approval not to be unreasonably withheld; provided
that insofar as a disclosure repeats or restates a prior public disclosure
permitted by this Agreement, such disclosure need not be submitted to the
Charity or CRT for approval.
 

 
 
 
22.
PAYMENTS
 
22.1
All payments due to CRT and the Charity under this Agreement shall be made in
cleared funds in pounds sterling to the bank accounts nominated by CRT and the
Charity respectively from time to time. All costs of transmission shall be borne
by the Company.
 
22.2
All payments under this Agreement are expressed to be exclusive of value added
tax howsoever arising, which the Company shall pay in addition to those
payments.
 
22.3
Save as expressly set out in Clause 7.2, all amounts due under this Agreement
shall be paid in full without any deduction or withholding other than as
required by law and the Company shall not be entitled to assert any credit,
set-off or counterclaim against CRT or the Charity in order to justify
withholding payment of any such amount in whole or in part.
 
22.4
Where a Party does not receive payment of any sums due to it by the due date,
interest shall accrue both before and after any judgement on the sum due and
owing to such Party at the rate equivalent to an annual rate of two percent (2%)
over the then current base rate of Natwest Bank, calculated on a daily basis,
until the full amount is paid, without prejudice to such Party’s right to
receive payment on the due date.
 
 
23.
DATA PROTECTION
 
23.1
The Parties’ attention is drawn to the Data Protection Act 1998, Directive
95/46/EC of the European Parliament and any national or European legislation
and/or regulations implementing them or made in pursuance of them (all referred
to together as the “Data Protection Requirements”).
 
23.2
Each Party warrants that it will observe all its obligations under the Data
Protection Requirements which arise in connection with the performance of this
Agreement and in particular that it will process and use any personal data
fairly and lawfully.
 
 
24.
THIRD PARTY RIGHTS
 
24.1
Save for the third parties identified in Clauses 5.5 (Contributors’ right to
publish), 6.5 (Covenant not to sue), 9.1 and 9.2 (Indemnities) and 9.3 (No fault
compensation scheme), who shall have the benefit of those respective Clauses,
this Agreement shall not create any rights that shall be enforceable by anyone
other than the Parties to this Agreement. The rights created in Clauses 5.5,
6.5, 9.1, 9.2 and 9.3 may be altered or extinguished by the Parties without
consent of any third party beneficiary of such rights.
 
 
25.
EXECUTION
 
25.1
This Agreement may be executed in any one or more number of counterpart
agreements, and as scanned email attachments, and all signatures and
counterparts so exchanged shall be considered as original and shall be deemed to
form part of and together constitute this Agreement.
 
 
 
 

 
 
IN WITNESS whereof this Agreement has been executed by duly authorised officers
of the Parties on the day first above written.
 
Signed by:
/s/ PJ L’Hullier
 
Name:
PJ L’Hullier
 
Title:
Director, Business Management
 
 
 
 
 
For and on behalf of
 
 
CANCER RESEARCH TECHNOLOGY LIMITED
 
 
 
 
Signed by:
/s/ Dr. Nigel Blackburn
 
Name:
Dr. Nigel Blackburn
 
Title:
Director of Drug Development CRUK Centre for Drug Development
 
 
 
 
 
For and on behalf of
 
 
CANCER RESEARCH UK
 
 
 
 
Signed by:
/s/ Chandler Robinson
 
Name:
Chandler Robinson
 
Title:
CEO and Manager
 
 
 
 
 
For and on behalf of
 
 
MONOPAR THERAPEUTICS LLC
 

 
 

 


 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
Schedule 1
Company Patent Rights
(details of company patent rights to be inserted here)
 
 
B& N Ref    Country    Status    Comments    Applicaiton #    Filing Date   
Patent #    Grant Date
                                                                               
                                       [***]         [***]         [***]      
[***]              [***]                [***]            [***]            [***]
                                           
 

 
 
 

 
 
Schedule 2
Report Synopsis
 
Name of Sponsor/Company:
 
 
 
 
Individual Study Table
Referring to Part
of the Dossier
 
 
 
Volume:
 
 
 
Page:
 
Name of Finished Product:
 
 
 
 
Name of Active Ingredient:
 
 
 
 
Title of Study:
 
 
 
 
Investigators:
 
 
 
 
Study Centre(s):
 
 
 
 
Publication (reference):
 
 
 
 
Studied period (years):
(date of first enrolment)
(date of last completed)
 
Phase of development:
 
Objectives:
 
 
 
 
Methodology:
 
 
 
 
Number of Patients (planned and analysed):
 
 
 
 
Diagnosis and main criteria for inclusion:
 
 
 
 
Test product, dose and mode of administration, batch number:
 
 
 
 
Duration of treatment:
 
 
 
 
Reference therapy, dose and mode of administration, batch number:
 
 
 
 

 
 

 
 
Name of Sponsor/Company:
 
 
 
 
Individual Study Table
Referring to Part
of the Dossier
 
 
 
Volume:
 
 
 
Page:
 
Name of Finished Product:
 
 
 
 
Name of Active Ingredient:
 
 
 
 
Criteria for evaluation:
 
Efficacy:
 
[Drafting Note: The sub-heading of “Efficacy” can be adapted to
“Pharmacokinetics”, “Pharmacodynamics”, “Immunogenicity”, “Pharmacogenomics”
etc, as dictated by the study objectives. If there is more than one major area
of evaluation, further top-level headings can be added here.]
 
 
 
Safety:
 
[Drafting Note: The sub-heading of “Safety” must always be included.]
 
 
 
 
Statistical methods:
 
 
 
 
SUMMARY – CONCLUSIONS
 
EFFICACY RESULTS:
 
[Drafting Note: The sub-heading of “Efficacy Results” can be adapted to
“Pharmacokinetics”, “Pharmacodynamics”, “Immunogenicity”, “Pharmacogenomics
Results” etc, as dictated by the study endpoints. If there is more than one
major area of evaluation, further top-level headings can be added here.
 
Efficacy (and/or other similar) result CONCLUSIONS ONLY should be summarised.
The summaries can be superficial if the study was uncontrolled, seriously flawed
or aborted such that this data cannot be analysed.]
 
 
 
SAFETY RESULTS:
 
[Drafting Note: The subheading of “Safety Results” must always be included.
Safety result CONCLUSIONS ONLY must always be presented.]
 
 
 
CONCLUSION:
 
 
 
 
 
 
 
 
 
Date of the report:
 

 

 
 
Schedule 3
Licence from CRT to Company
 
 
THIS AGREEMENT is made the________ day of ____________________20[●●]
 
BETWEEN:
 
(1)
CANCER RESEARCH TECHNOLOGY LIMITED, a company registered in England and Wales
under number 1626049 with registered office at Angel Building, 407 St. John
Street, London, EC1V 4AD, England] (“CRT”); and
 
(2)
[MONOPAR THERAPEUTICS LLC, a limited liability company registered
in/incorporated in/ established under the laws of The State of Delaware, U.S.A.,
with registered office/principal place of business at 598 Rockefeller Road, Lake
Forest, Illinois, U.S.A., 60045] (the “Company”).]
 
RECITALS
 
(A) 
CRT is a wholly owned subsidiary of Cancer Research UK (the “Charity”) and is,
by arrangement with the Charity, responsible for the management, exploitation
and commercialisation of intellectual property generated by the Charity or using
funding from the Charity.
 
(B) 
Pursuant to a Clinical Trial and Option Agreement between CRT, the Charity and
the Company dated [●●●] attached at Appendix 2 (the “CTOA”) the Charity has
conducted the Clinical Trial (as defined below) and assigned the results of such
Clinical Trial and all intellectual property therein to CRT.
 
(C) 
CRT has agreed to grant the Company a licence under the Licensed Intellectual
Property (as defined below) upon the terms and conditions set out in this
Agreement.
 
OPERATIVE PROVISIONS
 
1.
INTERPRETATION
 
1.1
In this Agreement except where the context requires otherwise, the following
words and expressions shall have the following meanings:
 
“Accountancy Opinion”
 
means the opinion of an independent United Kingdom chartered accountant
appointed by agreement between the Parties or in default of such agreement
within twenty one (21) days of either Party seeking in writing to the other to
appoint such accountant, at the request of either Party, by the President for
the time being of the Institute of Chartered Accountants in England and Wales,
referred to in Clauses 1, 6.3 and 24.1.
 
“Affiliate”
 
has the same meaning as that ascribed to that phrase in the CTOA.
 

 

 
 
“Affordable Price”
 
means in relation to a Licensed Product: (i) a determination by the UK Pricing
Authority that such Licensed Product should be used within the NHS; and/or (ii)
approval by the UK Pricing Authority of the price proposed by the Company or its
Sub-Licensee in relation to sales of that Licensed Product in the United Kingdom
(or one or more constituent countries thereof).
 
“Agreement”
 
means this agreement and each of the Appendices as amended from time to time in
accordance with Clause 21.
 
“Clinical Trial”
 
has the same meaning as that ascribed to that phrase in the CTOA.
 
“Clinical Trial Results”
 
has the same meaning as that ascribed to that phrase in the CTOA.
 
“Company Intellectual Property”
 
has the same meaning as that ascribed to that phrase in the CTOA.
 
“Company Patent Rights”
 
has the same meaning as that ascribed to that phrase in the CTOA.
 
“Competing Programme”
 
means a research and development programme under which human subjects in a
clinical trial have or are to be administered a treatment or compound directed
towards the same target molecule as the Antibody.
 
“Confidential Information”
 
means the Clinical Trial Results and all information relating to the customers,
suppliers, business partners, clients, finances, business plans and products (in
each case actual or prospective) of a Party which is not in the public domain
and which is acquired by the other Party pursuant to this Agreement.
 
“Contributors”
 
has the same meaning as that ascribed to that phrase in the CTOA.
 
“Control”
 
means:
a) with respect to corporate ownership, the possession (directly or indirectly)
of fifty per cent or more of the voting stock or other equity interest of a
subject entity with the power to vote, or the power in fact to control the
management decisions of such entity through the ownership of securities or by
contract or otherwise; and
 
b) with respect to Intellectual Property Rights, possession of the ability
(whether through ownership or licence, other than a licence granted under this
Agreement) to provide the information or grant the licences or sublicences or
make the assignments as provided herein without violating the terms of any
agreement or other arrangement with any third party,
 
and “Controls” and “Controlled by” shall be construed accordingly.
 

 

 
 
“Currency”
 
means pounds sterling or such other currency as CRT may reasonably specify from
time to time.
 
“Data Exclusivity Period”
 
means any period of clinical trial data or other regulatory exclusivity,
together with any such periods under national implementations in the European
Union of Article 10.1 of Directive 2001/EC/83 and all equivalents elsewhere in
the Territory.
 
“Data Listings”
 
has the same meaning as that ascribed to that phrase in the CTOA.
 
“Development Plan”
 
means the development plan at Appendix 1 (as the same shall be updated in
accordance with Clause 3.1) which describes: (i) the steps to be taken to
develop Licensed Products within the Territory; and (ii) the relevant timescales
within which such steps will be taken.
 
“Effective Date”
 
means the date this Agreement is made.
 
“Exclusive Results”
 
has the same meaning as that ascribed to that phrase in the CTOA.
 
“Expert Opinion”
 
means the opinion of an independent expert appointed by agreement between the
Parties or in default of such agreement within twenty one (21) days of either
Party seeking in writing to the other to appoint such expert, by the President
for the time being of the Association of the British Pharmaceutical Industry
referred to in Clauses 12.3 and 24.1.
 
“Field”
 
means the treatment, prophylaxis, diagnosis, prevention and/or cure of human
disease and conditions.
 
“Final Report”
 
has the same meaning as that ascribed to that phrase in the CTOA.
“First Commercial Sale”
 
means, with respect to a Licensed Product, the first transfer or disposition for
value of such Licensed Product by or on behalf of the Company or a Sub-Licensee
or an Affiliate of either of them, after all relevant Regulatory Authorisations
for the transfer or disposition of such Licensed Product have been obtained in
respect of the relevant region or country.
 

 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
“Indication”
 
means a disease classification block as defined within the ‘International
Statistical Classification of Diseases and Related Health Problems’ as published
from time to time by the World Health Organization (e.g. “C50 Malignant neoplasm
of Breast”, “C92 Myeloid leukaemia”, “B20 Human immunodeficiency virus [HIV]
disease resulting in infectious and parasitic diseases”, “M34 Systemic
sclerosis”).
 
“Investigational Medicinal Product” or “IMP”
 
has the same meaning as that ascribed to that phrase in the CTOA.
 
“Intellectual Property Rights”
 
has the same meaning as that ascribed to that phrase in the CTOA.
 
“Licensed Intellectual Property”
 
means the Clinical Trial Results and all Intellectual Property Rights therein.
 
“Licensed Product”
 
means any product:
a) whose application for Regulatory Authorisation from a Regulatory Authority in
any jurisdiction included the Clinical Trial Results and/or the Final Report
and/or the Data Listings or any part of any of them, and/or
 
b) that contains the Antibody or a Back-Up Antibody (or any part of either), in
each case whether or not as the sole active ingredient, and/or
 
c) the unauthorised manufacture, sale or use of which would infringe a valid
claim of the Company Patent Rights.
 
 
“Major Markets”
 
means [***]
“Milestone Event”
 
has the meaning specified in Clause 4.1.2.
 
“Milestone Payments”
 
has the meaning specified in Clause 4.1.2.
 
“NDA”
 
means, in relation to any Licensed Product, a biologics license application, new
drug application, supplementary new drug application, abbreviated new drug
application or any of their equivalents filed with the United States Food and
Drugs Administration (FDA) or any successor to it, a marketing authorisation
application or its equivalent filed with the European Medicines Agency (EMEA) or
any successor to it, or a marketing authorisation application or a product
licence application or equivalent filed with the relevant Regulatory Authority
in any one or more countries or regions within the Territory.
 

 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
“Net Sales Value”
 
means, in relation to Licensed Product the gross amount invoiced by the Company
or SubLicensee or Affiliate of the Company or a SubLicensee [***] to the extent
that any of those items are included as separate items in the amount so
invoiced, and [***].

“New Company IP”
 
means any Intellectual Property Rights developed by or on behalf of the Company
on or after the Effective Date that directly relate to the IMP and its use.
 
“Non-Exclusive Results”
 
has the same meaning as that ascribed to that phrase in the CTOA.
 
“Oncology Indication”
 
means an Indication in the range C00 – D48 (e.g. “C50 Malignant neoplasm of
Breast”, “C92 Myeloid leukaemia”).
 
“Party”
 
means either party to this Agreement and “Parties” means both of them.
 
“Patent Rights”
 
has the same meaning as ascribed to that phrase in the CTOA.
 
“Phase II Clinical Trial Commencement”
 
means the first dosing of a human subject in a clinical trial of a Licensed
Product (or in the adaptation of an existing clinical trial) in any country that
would satisfy the requirements of 21 CFR §312.21(b) and is intended to establish
dose response and/or preliminary data on the efficacy of Licensed Product and/or
route of administration of the Licensed Product.
 
“Phase III Clinical Trial Commencement”
 
means the first dosing of a human subject in a clinical trial of a Licensed
Product (or the adaptation of an existing clinical trial) to be a larger scale
(than Phase I or Phase II), usually multi-centred trial in any country that
would satisfy the requirements of 21 CFR §312.21(c) and is intended to establish
the efficacy and safety of the Licensed Product or any other human clinical
trial of the Licensed Product intended as a pivotal trial for regulatory
approval purposes whether or not such trial is a traditional Phase III trial.
 

 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
“pound” and “£”
 
means British pound sterling or if England changes its currency during the Term,
then a sum equivalent in the new currency based on the spot exchange rate at the
date of adoption of the new currency.
 
“Price Approval”
 
means, in those countries in the Territory where Regulatory Authorities may
approve or determine pricing and/or pricing reimbursement for pharmaceutical
products, such approval or determination.
 
“Quarter”
 
means any of the three-monthly periods commencing on the first day of any of the
months of January, April, July, and October in any year and “Quarterly” has a
corresponding meaning.
 
“Regulatory Authorisations”
 
means all marketing authorisations, approvals, clearances and authorisations
that may be required by a Regulatory Authority in any country or region within
the Territory prior to Phase II Clinical Trial Commencement and/or Phase III
Clinical Trial Commencement and/or commercial sale of the Licensed Product,
including any necessary variations thereto, but excluding always any Price
Approvals.
 
“Regulatory Authority”
 
means any local or national agency, court, authority, department, inspectorate,
minister, ministry official or public or statutory person (whether autonomous or
not) of, or of any government of, any country having jurisdiction over this
Agreement or either of the Parties or over the development or marketing of
medicinal products including, the European Medicines Agency and the European
Court of Justice.
 
“Signature Fee”
 
means the sum of [***].
 

 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
“Sub-Licence Revenue”
 
means any monies or non-monetary consideration (including securities) receivable
from time to time by the Company or any of its Affiliates in respect of: (i) any
sub-licence granted by the Company or any of its Affiliates under this
Agreement; (ii) any licence granted by the Company or any of its Affiliates
(whether under the Company Intellectual Property or otherwise) to sell Licensed
Products anywhere in the Territory; and/or (iii) the grant of the right to
acquire such a sub-licence or licence, including, in each case, option fees,
licence issue fees or other up-front payments, annual licence fees, milestone or
other lump sum payments which are attributable to the grant of the rights in
question, excluding royalties and Net Sales Value as referred to in Clause 4.4
(in the case of non-monetary Sub-Licence Revenue such as company stocks and
shares, such non-monetary consideration shall not form Sub-Licence Revenue until
Company or relevant Affiliate has received cash proceeds from the disposal or
other realisation of such consideration. [***]
“Sub-Licensee”
 
means any person who is granted: (i) a sub-licence in accordance with Clause 2.3
in respect of the rights granted under this Agreement (and any further tiers of
sub-licence thereunder); and/or (ii) a licence by the Company (whether under the
Company Intellectual Property or otherwise) to sell Licensed Products anywhere
in the Territory, but shall not mean distributors, wholesalers, and sales agents
(sales to whom will be sales for the purpose of Net Sales Value).
 
“Term”
 
means the term of this Agreement as determined under Clause 12.1.
 
“Territory”
 
means worldwide.
 
“Tobacco Party”
 
means: (i) any entity who develops, sells or manufactures tobacco products; and/
or (ii) any entity which makes the majority of its profits from the importation,
marketing, sale or disposal of tobacco products. Furthermore, Tobacco Party
shall include any entity that is an Affiliate of any entity referred to in (i)
or (ii).
 
“UK Pricing Authority”
 
means any supra-national, national or regional government department, authority,
agency or entity (including a non-departmental public body or similar entity)
with responsibility for evaluating the cost effectiveness of medicinal products
in the United Kingdom (or one or more constituent countries thereof) or
otherwise determining whether the NHS (or constituent parts thereof) should
purchase medicinal products.
 

 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
“XOMA”
 
has the meaning ascribed to that phrase in the CTOA.
 
“XOMA Licence”
 
has the same meaning ascribed to that phrase in the CTOA.
 
“Year”
 
means a calendar year.
 

1.2
In this Agreement:
 
1.2.1
unless the context requires otherwise, all references to a particular Clause,
paragraph or Appendix shall be references to that clause, paragraph or appendix,
in or to this Agreement;
 
1.2.2
the headings are inserted for convenience only and shall be ignored in
construing this Agreement;
 
1.2.3
unless the contrary intention appears, words importing the masculine gender
shall include the feminine and vice versa and words in the singular include the
plural and vice versa;
 
1.2.4
unless the contrary intention appears, words denoting persons shall include any
individual, partnership, company, corporation, joint venture, trust,
association, organisation or other entity, in each case whether or not having
separate legal personality; and
 
1.2.5
references to the words ‘include’ or ‘including’ shall be construed without
limitation to the generality of the preceding words.
 
 
2.
GRANT OF LICENCE
 
2.1
Subject to the provisions of this Agreement and the surviving provisions of the
CTOA, CRT hereby grants to the Company:
 
2.1.1
[***]; and
 
2.1.2
[***],
 
in each case to research, develop, make, have made, import, use and sell
Licensed Products for any and all uses in the Territory and to apply for
Regulatory Authorisation for such Licensed Products in any jurisdiction.
 
2.2
CRT hereby reserves and excepts from the [***] under Clause 2.1.1 the worldwide,
perpetual and irrevocable right for the Contributors and the Charity (including
use by scientists funded and/or employed by the Charity) to:
 
2.2.1
use the Licensed Intellectual Property for the purpose of non-commercial
scientific research carried out by or for or under their respective direction in
accordance with their respective charitable and/or academic status, whether
alone or in collaboration with a third party or third parties and whether
sponsored or funded, in whole or in part, by any third party including any
commercial entity; and
 
2.2.2
make publications in relation to the Licensed Intellectual Property and any
results of research using the same in accordance with generally accepted
academic practice.
 

 
 
2.3
The Company shall be entitled to grant sub-licences in respect of the rights
granted under this Agreement, provided that:
 
2.3.1
any sub-licence granted by the Company shall be expressed to terminate
automatically on the termination of this Agreement for any reason;
 
2.3.2
any sub-licence granted by the Company beyond the first tier of sub-licensing
shall expressly prohibit further sub-licensing without CRT’s prior written
consent, which consent may not be unreasonably conditioned, delayed, or
withheld.
 
2.3.3
the Company shall ensure that there are included in the terms of any sub-licence
like obligations and undertakings on the part of the Sub-Licensee as are
contained in this Agreement (except this Clause 2.3, but including Clause 9
(indemnity) and Clause 14 (confidentiality)) and shall further ensure that all
Sub-Licensees duly comply with the same;
 
2.3.4
no sub-licence shall be granted to a Tobacco Party;
 
2.3.5
the sub-licence shall be entered into on an arms-length basis reflecting the
market value of the rights granted; and
 
2.3.6
the Company shall provide CRT with a copy of such sub-licence within thirty (30)
days of entering into it.
 
2.4
Any breach of Clause 2.3 shall be deemed to be a material breach.
 
2.5
The grant of any sub-licence shall be without prejudice to the Company’s
obligations under this Agreement. Any act or omission of any such Sub-Licensee
which, if it were the act or omission of the Company would be a breach of any of
the provisions of this Agreement, will be deemed to be a breach of this
Agreement by the Company who will be liable to CRT accordingly.
 
2.6
CRT will provide the Company with any Long Term Survival Data as and when the
Charity has completed collection of the same.
 
2.7
The Company may not publish or publicly disclose any Clinical Trial Results in
the one (1) year period beginning on the Effective Date without the prior
written consent of CRT, which will be given at CRT’s sole discretion. All
publications by the Company of the Clinical Trial Results and results of
research using the same will be made in accordance with generally accepted
academic practice, including in respect of the role played by the Contributors.
The foregoing provisions of this Clause 2.7 shall not apply to disclosure of
Clinical Trial Results, or any portion thereof, by the Company to the extent
required for (a) satisfying mandatory reporting and disclosure obligations under
United States and other securities laws. or (b) to existing licensors or
sublicensors of the Company in order to comply with reporting obligations in
existence as at the date of this agreement under the XOMA Licence, provided that
in the case of (b) the disclosure shall be limited to only information as may be
reasonably required by the XOMA Licence and subject to XOMA being bound by
confidentiality obligations that are no less restrictive than those that the
Company is bound by under this Agreement in respect of confidential information
disclosed to it.
 
2.8
The Charity shall, within thirty (30) days written request by the Company,
return to the Company or destroy (by a method specified by the Company) and at
the Company’s cost and expense any remaining quantities of the Company Materials
in the Charity’s possession or control.
 
 
3.
PERFORMANCE
 
3.1
The Company shall provide an updated Development Plan to CRT on at least a
six-monthly basis before the first approval of an NDA in respect of a Licensed
Product, and on an annual basis thereafter.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
3.2
The Company shall procure the achievement of Phase II Clinical Trial
Commencement within [***] of the Effective Date.
 
3.3
The Company shall use its commercially reasonable efforts at all times during
the Term to:
 
3.3.1
comply with the most up-to-date version of the Development Plan;
 
3.3.2
develop and pursue Regulatory Authorisation for a Licensed Product for use in
[***] in each of the [***];
 
3.3.3
introduce a Licensed Product for use in [***] into each of the [***] as soon as
reasonably and commercially practical following receipt of the corresponding
Regulatory Authorisations and subsequently use commercially reasonable efforts
to market the Licensed Product and pursue maximum market penetration throughout
the Major Markets for such Licensed Product;
 
3.3.4
launch each Licensed Product in the United Kingdom as soon as practicable and in
any event no later than [***] after the date the first Regulatory Authorisation
is granted by the European Medicines Agency; and
 
3.3.5
make Licensed Products that are launched in the United Kingdom available at an
Affordable Price if required by a Regulatory Authority in order to obtain a
Price Approval for such Licensed Products in the United Kingdom.
 
3.4
Subject to Clause 3.5.2, the Company shall provide CRT with reports as to the
progress of the development of each Licensed Product, the progress of any
applications for Regulatory Authorisation and Price Approval, and the progress
of and plans for the marketing and sale of the Licensed Product and its
compliance with the Development Plan, in such form and detail as CRT may
reasonably require. The Company shall provide such reports on at least a
six-monthly basis before first approval of an NDA in respect of a Licensed
Product, and on an annual basis thereafter.
 
3.5
If, prior to the First Commercial Sale in the United Kingdom and two (2) other
Major Markets, the Company undergoes a change of Control, or acquires or begins
(whether independently or with a third party) a Competing Programme:
 
3.5.1
it shall notify CRT in writing within thirty (30) days after the change of
Control occurring, or its commencement or acquisition of the Competing
Programme; and
 
3.5.2
for the [***] period following the change of Control, or commencement or
acquisition of the Competing Programme, it shall provide CRT with a report
described in Clause 3.4 at least once every three (3) months.
 
3.6
The Company shall give CRT prompt notice upon the occurrence of any Milestone
Event.
 
3.7
The Company shall submit to CRT:
 
3.7.1
a copy of its detailed operating budget (including a semi-annual cash flow and
expenditure forecast) for the Licensed Product in respect of each Financial Year
as adopted by the Company’s board (the “Annual Budget”), at least thirty (30)
days prior to the commencement of the Financial Year to which the Annual Budget
relates;
 
3.7.2
semi-annual management accounts of the Company (to include, inter alia, a
(consolidated) profit and loss account, balance sheet and cash flow statement
and shall indicate where such management accounts differ to any material extent
from the Annual Budget for such period), within sixty (60) days of the end of
the period to which they relate; save that the accounts relating to the final
quarter in any calendar year may be provided within ninety five (95) days,
rather than sixty (60) days, of the end of that quarter. Such semi-annual
management accounts shall be prepared on a basis which is consistent with those
adopted in the preparation of all previous management accounts of the Company.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
3.8
The Company shall generally keep CRT informed of the progress of the Company's
business and affairs and shall supply CRT with written details of any
circumstances which will or might cause any actual or prospective material
adverse change in the financial position, prospects or business of the Company.
 
3.9
Any breach of Clause 3 shall be deemed to be a material breach of this
Agreement.
 
 
4.
CONSIDERATION
 
4.1
The Company shall pay the Signature Fee to CRT within thirty (30) days of the
Effective Date.
 
4.2
Subject to clause 4.5, the Company shall pay the following payments (“Milestone
Payments”) to CRT each time the following events (“Milestone Events”) occur in
relation to any Licensed Product:
 
4.2.1
[***];
 
4.2.2
[***];
 
4.2.3
[***];
 
4.2.4
[***];
 
4.2.5
[***];
 
4.2.6
[***];
 
4.2.7
[***]; and
 
4.2.8
[***]
 
Upon the occurrence of each Milestone Event, any Milestone Event listed before
it in this Clause 4 which has not occurred shall be deemed to have occurred. For
the avoidance of doubt, a Milestone Event may be triggered by the actions of the
Company, a Sub-Licensee or any third party acting on behalf of the Company or
any Sub-Licensee.
 
4.3
Subject to Clause 4.5, the Company shall pay to CRT:
4.3.1
[***];
 
4.3.2
[***]; and
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
4.3.3
[***].
 
For the avoidance of doubt, Sub-Licence Revenue expressly excludes royalty
payments due under Clause 4.4 or Net Sales Value.
 
4.4
The Company shall pay royalties to CRT on a Licensed Product by Licensed
Product, and country by country basis until the later of:
 
4.4.1
[***];
 
4.4.2
t[***]; and
 
4.4.3
[***],
 
4.5
In the event that any Milestone Event is triggered by any Sub-Licensee, the
Company shall pay to CRT the greater of: (i) [***]; and (ii) [***].
 
 
5.
PAYMENT AND STATEMENT
 
5.1
All payments due to CRT under this Agreement shall be made in the Currency in
cleared funds to the following bank account:
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]
 
[***]

 
[***]

 
[***]
 

 
or such other account as CRT may notify to the Company from time to time.
 
5.2
The Company shall pay to CRT:
 
5.2.1
the Signature Fee on the date specified in Clause 4.1;
 
5.2.2
each of the Milestone Payments within thirty (30) days of the relevant Milestone
Event occurring; and
 
5.2.3
each payment that is due under Clause 4.3 or 4.4, within thirty (30) days of the
Company or any relevant Affiliate receiving the corresponding Sub-Licence
Revenue or percentage of Net Sales Value. All sums due to CRT under Clause 4.3
or 4.4 shall belong to CRT upon the Company’s or its Affiliate’s receipt of the
revenue to which such payment corresponds (and is a percentage of) and such sums
shall be held on trust for CRT until paid to CRT in accordance with this Clause
5.2.3. The Company shall take all steps necessary to ensure, and to procure that
any relevant Affiliate ensures, that sums held on trust are separate and
identifiable from other monies of the Company or Affiliate, including holding
such sums in a separate account to monies that belong to the Company and/or
Affiliate. At CRT’s reasonable request, the Company shall provide written
evidence of the arrangements required under this Clause 5.2.3.
 

 
 
5.3
Where Licensed Products are sold or Sub-Licence Revenue or royalties are
received by the Company (or a Sub-Licensee) in a currency other than the
Currency, the rate of exchange to be used for converting such other currency
into the Currency shall be the relevant mid-spot rate for the currency quoted by
the Financial Times on the last day of the Quarter to which they relate.
 
5.4
All costs of transmission and currency conversion shall be borne by the Company.
 
5.5
All payments to CRT under this Agreement are expressed to be exclusive of value
added tax howsoever arising, and the Company shall pay to CRT in addition to
those payments or, if earlier, on receipt of a tax invoice or invoices from CRT,
all value added tax for which CRT is liable to account in relation to any supply
made or deemed to be made for value added tax purposes pursuant to this
Agreement.
 
5.6
All sums payable under this Agreement shall be paid without deduction or
deferment in respect of any claims whatsoever and of any taxes except any tax
which the Company is required by law to deduct or withhold. If the Company is
required by law to make any such tax deduction or withholding, the Company shall
pay to CRT such amount as shall, after deduction, amount to the sum referred to
in this Agreement give reasonable assistance to CRT to claim exemption from or
(if that is not possible) a credit for the deduction or withholding under any
applicable double taxation or similar agreement from time to time in force, and
shall promptly give CRT proper evidence as to the deduction or withholding and
payment over of the tax deducted or withheld.
 
5.7
Where CRT does not receive payment of any sums due to it by the due date,
interest shall accrue both before and after any judgment on the sum due and
owing to CRT at the rate equivalent to an annual rate of two percent (2%) over
the then current base rate of the Bank of England, calculated on a daily basis,
until the full amount is paid to CRT, without prejudice to CRT’s right to
receive payment on the due date.
 
5.8
Within thirty (30) days after the end of each Quarter, the Company shall send to
CRT a written statement detailing in respect of that Quarter (including a nil
report if appropriate):
 
5.8.1
any Milestone Payments which became due to CRT;
 
5.8.2
for each sub-licence, details of each item of Sub-Licence Revenue received by
the Company during that Quarter and the Sub-Licence Revenue payable to CRT
thereon;
 
5.8.3
the quantity of each type of Licensed Product sold or otherwise disposed of by
the Company or any Sub-Licensees in each country in the Territory;
 
5.8.4
the Net Sales Value in respect of each such type of Licensed Product in each
country of the Territory;
 
5.8.5
the aggregate Net Sales Value in respect of that Quarter for Licensed Product;
 
5.8.6
the type and value of deductions made in the calculation of Net Sales Value by
type of Licensed Product and country;
 
5.8.7
any currency conversions, showing the rates used;
 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
5.8.8
any further information necessary for the calculation of Sub-Licence Revenue and
Net Sales Value of Licensed Products and/or the royalties due to CRT; and
 
5.8.9
the amount of the royalties due to CRT in respect of that Quarter.
 
 
6.
ACCOUNTS
 
6.1
The Company shall:
 
6.1.1
keep and notwithstanding termination of this Agreement, maintain and shall
procure that each Sub-Licensee keeps and maintains, for at least six (6) years,
true and accurate accounts and records (including any underlying documents
supporting such accounts and records) in sufficient detail to enable the amount
of all sums payable under this Agreement to be determined; and
 
6.1.2
during the Term and thereafter until the said period of six (6) years relevant
to the accounts and records has expired, at the reasonable request of CRT and
(subject to Clause 6.2) at the expense of CRT from time to time, permit or
procure permission for a qualified accountant nominated by CRT to inspect and
audit those accounts and records and, to the extent that they relate to the
calculation of those sums, to take copies of them. Subject to receiving not less
than thirty (30) days written notice, the Company shall at the request of CRT
assemble in one location that is respectively convenient to the Company and
Sub-Licensee(s) all such relevant accounts and records of the Company and all
Sub-Licensee(s).
 
6.2
If, following any inspection pursuant to Clause 6.1.2, CRT’s nominated
accountant certifies to CRT that the payments in respect of any Quarter or Year
fall short of the sums which were properly payable in respect of that Quarter or
Year under this Agreement, CRT shall send a copy of the certificate to the
Company and the Company shall (subject to Clause 6.3) within thirty (30) days of
the date of receipt of the certificate pay the shortfall to CRT [***], the
Company shall also reimburse to CRT the reasonable costs and expenses of CRT in
making the inspection.
 
6.3
If within fifteen (15) days of the date of receipt by the Company any
certificate produced pursuant to Clause 6.2 the Company notifies CRT in writing
that it disputes the certificate, the dispute shall be referred for resolution
by Accountancy Opinion in accordance with Clause 24.1.
 
 
7.
INTELLECTUAL PROPERTY PROTECTION, PROCEEDINGS AND COSTS
 
7.1
The Company shall throughout the Term continue to use commercially reasonable
efforts to prosecute and maintain the Company Patent Rights. Notwithstanding the
foregoing, if the Company elects not to prosecute or maintain any part of the
Company Patent Rights in any of the Major Markets, the Company shall notify CRT
in writing at least ninety (90) days prior to the expiration of any applicable
time bars. After receipt of such notice, CRT may elect, before the expiry of any
such time bars, by written notice to the Company, to take an assignment of the
relevant Company Patent Rights such that CRT may continue to prosecute and/or
maintain the Company Patent Rights at CRT’s sole discretion and expense.
 
 
8.
WARRANTY
 
8.1
Each Party warrants that it has the legal capacity to enter into this Agreement.
 
8.2
Each Party acknowledges that, in entering into this Agreement, it does not do so
in reliance on any warranty or other provision except as expressly provided in
this Agreement, and any conditions, warranties or other terms implied by statute
or common law are excluded to the fullest extent permitted by law.
 

 
 
8.3
Without limiting the scope of Clause 8.2, CRT does not give any warranty,
representation or undertaking:
 
8.3.1
as to the efficacy or usefulness or accuracy of the Clinical Trial Results; or
 
8.3.2
that the exercise of rights granted under this Agreement will not infringe the
intellectual property or other rights of any other person.
 
 
9.
INDEMNITY
 
9.1
The Company shall indemnify and hold harmless CRT, the Contributors and the
Charity and their respective officers, employees and agents (each, an
“Indemnified Party”) from and against any and all third party claims, demands,
losses, damages and expenses (including, without limitation, legal fees) arising
from or in connection with the exercise of the rights granted in Clause 2 by the
Company or a Sub-Licensee or the actions of any Affiliate of any of them in
relation to the Licensed Product. This Clause 9 is without prejudice to and
shall not limit the rights of the Company, and is without prejudice to and shall
not limit the liabilities of the Charity, under Clause 9.1 of the CTOA.
 
9.2
Promptly after receipt by CRT of any written claim or alleged claim or notice of
the commencement of any action, administrative or legal proceeding, or
investigation to which the indemnity provided for in this Clause 9 may apply,
CRT shall give written notice to the Company of such fact and specifying that
the Company shall have the option to assume the defence thereof by election in
writing within seven (7) days of receipt of such notice. If the Company fails to
make such election, the Indemnified Party may assume such defence and the
Company will be liable for the legal and other expenses consequently incurred in
connection with such defence. If CRT fails to notify Company within thirty (30)
days of receipt of any written claim or alleged claim or notice of the relevant
commencement, then the Company shall not be liable for the legal and other
expenses consequently incurred in connection with such defence. The Parties will
co-operate in good faith in the conduct of any defence, provide such reasonable
assistance as may be required to enable any claim properly to be defended and
the Party with conduct of the action shall provide promptly to the other Party
copies of all correspondence and documents and notice in writing of the
substance of all oral communications relating to such action.
 
9.3
Should the Company assume conduct of the defence:
 
9.3.1
the Indemnified Party may retain separate legal advisers, at its sole cost and
expense save that if the Company denies the applicability of the indemnity or
reserves its position in relation to the same, the indemnity in this Clause 9
shall extend to the Indemnified Party’s costs and expenses so incurred unless it
is subsequently resolved between the Parties or determined by a court of
competent jurisdiction (after exhaustion or expiration of all rights of appeal)
that the indemnity under this Clause 9 was not available to the Indemnified
Party in the terms claimed by the Indemnified Party;
 
9.3.2
the Company will not, except with the written consent of the Indemnified Party
consent to the entry of any judgment or enter into any settlement provided
always, that if the Indemnified Party unreasonably refuses to consent to such
entry of judgment or settlement and the matter proceeds to trial at which a
greater amount is ordered by the Court then the amount which the Indemnified
Party shall be entitled to recover from the Company pursuant to this Clause 9
shall be limited to the amount for which the action would otherwise have been
settled or compromised and the Indemnified Party shall assume all costs of
defending the claim or proceeding from the date of the Indemnified Party’s
refusal;
 

 
 
9.3.3
CRT shall not admit liability in respect of, or compromise or settle any such
action without the prior written consent of the Company, such consent not to be
unreasonably withheld, conditioned or delayed; and
 
9.3.4
the Company shall not be responsible for or bound by any settlement made by CRT
in breach of Clause 9.3.3.
 
 
10.
INSURANCE
 
10.1
The Company shall maintain, at its own cost, comprehensive product liability
insurance and general commercial liability insurance, and shall ensure that each
insurance policy maintained under this Clause 10.1 is held in the joint names of
the Parties as co-insureds. Within thirty (30) days of the Effective Date and of
the beginning of each policy period, the Company shall provide CRT with a
certificate evidencing the coverage required hereby, and the amount thereof.
Such insurance shall be with a reputable insurance company and shall be
maintained for not less than six (6) years following the expiration/termination
of this Agreement for any reason or if such coverage is of the ‘claims made’
type, for ten (10) years following the expiration or termination of this
Agreement for any reason.
 
 
11.
LIMITATION OF LIABILITY
 
11.1
Neither Party nor the Charity, nor their respective officers, employees and
agents shall have liability whether under statute or in tort (including
negligence), contract or otherwise to the other Party in respect of any
consequential, indirect or pure economic loss nor in any event for loss of
goodwill, opportunity, profit or contract.
 
11.2
Nothing in this Agreement shall be construed as excluding or limiting the
liability of either Party or the Charity or any of their respective officers,
employees and agents to the other Party for death or personal injury of any
person resulting from the negligence of such persons.
 
 
12.
TERM AND TERMINATION
 
12.1
This Agreement will become effective on the Effective Date and, subject to the
provisions of this Clause 12, will remain effective in each country of the
Territory until expiry of the obligation of the Company to pay royalties under
Clause 4.4 in relation to that country pursuant to this Agreement.
 
12.2
Without prejudice to any other rights of the Parties this Agreement may be
terminated by notice in writing:
 
12.2.1
by either Party forthwith if the other Party shall be in material breach of any
of its obligations under this Agreement and in the case of a remediable breach
fails to remedy the breach within ninety (90) days of written notice containing
full particulars of the breach and requiring it to be remedied;
 
12.2.2
by CRT if a voluntary arrangement is proposed or approved or an administration
order is made, or a receiver or administrative receiver is appointed of any of
the Company’s assets or undertakings or a winding-up resolution or petition is
passed (otherwise than for the purpose of solvent reconstruction or
amalgamation) or if any circumstances arise which entitle the Court or a
creditor to appoint a receiver, administrative receiver or administrator or make
a winding-up order or similar or equivalent action is taken against or by the
Company by reason of its insolvency;
 
12.2.3
by CRT forthwith in the event that, by way of merger, acquisition or otherwise,
the Company becomes a Tobacco Party; or
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
12.2.4
by CRT upon ninety (90) days written notice to the Company if the Company:
 
(a)
discontinues the development (including prosecuting application for Regulatory
Authorisation) of all Licensed Products; or
 
(b)
discontinues the development (including prosecuting application for Regulatory
Authorisation) of a Licensed Product in relation to one or more Oncology
Indications (in which case termination shall not apply to the whole Agreement
but shall be limited to such Licensed Product and such Oncology Indications); or
 
(c)
discontinues the development (including prosecuting application for Regulatory
Authorisation) of all Licensed Products in Oncology Indications (in which case
termination shall not apply to the whole Agreement but shall be limited to
Oncology Indications); or
 
(d)
fails to use its commercially reasonable efforts to obtain Regulatory
Authorisation in all of the Major Markets within fifteen (15) years, taking into
account the unique aspects of the development and regulatory path for the
Licensed Product, indication and market (in which case termination shall not
apply to the whole Agreement but shall be limited to that Major Market); or
 
(e)
having obtained Regulatory Authorisation for a Licensed Product in a Major
Market, ceases to actively market and sell such Licensed Product in such Major
Market (in which case termination shall not apply to the whole Agreement but
shall be limited to that Licensed Product in that Major Market); or
 
(f)
ceases to carry on business in the Field; or
 
(g)
without reasonable cause fails to commence sales of any Licensed Product in a
Major Market within two (2) years of obtaining Regulatory Authorization to
market such Licensed Product in such market (in which case termination shall not
apply to the whole Agreement but shall be limited to that Licensed Product in
that Major Market).
 
12.3
The Company shall notify CRT in writing immediately upon any of the events
described in Clause 12.2 occurring. However, CRT’s right to terminate under
Clause 12.2 shall not be conditional upon the Company’s such notice.
 
12.4
In the event of disagreement between the Parties as to whether entitlement to
terminate has arisen under Clause 12.2.1 or 12.2.4, the Parties at their joint
cost and expense shall obtain an Expert Opinion which shall be final as to
whether it has arisen.
 
 
13.
EFFECTS OF TERMINATION
 
13.1
Subject to Clause 13.2, upon the termination of this Agreement for any reason:
 
13.1.1
other than termination by CRT pursuant to Clause 12.2.1, 12.2.2, or 12.2.3
subject to all the terms of this Agreement (including without limitation payment
of royalties), the Company shall be entitled for a period not exceeding [***]
following such termination to:
 
(a)
manufacture any of the Licensed Products to the extent necessary to satisfy
orders accepted before termination; and
 
(b)
sell, use or otherwise dispose of any unsold stocks of the Licensed Products.
 

 
 
13.1.2
subject to Clause 13.1.1, the Company shall, and shall procure that all
Sub-Licensees shall, cease to exploit the Licensed Intellectual Property in any
way, either directly or indirectly;
 
13.1.3
subject to Clause 13.1.1, the Company shall, at the request and option of CRT,
return or destroy CRT’s Confidential Information;
 
13.1.4
notwithstanding any provision of this Agreement allowing the Company credit,
payment of royalties and all other sums to CRT shall become due and payable to
CRT immediately upon notice of termination of this Agreement;
 
13.1.5
the Company shall, within thirty (30) days of notice of termination of this
Agreement provide CRT with a final written statement detailing, in respect of
the time elapsed since the last statement under Clause 5.8, the matters set out
in Clause 5.8;
 
13.1.6
other than termination by the Company pursuant to Clause 12.2.1, the Company:
 
(a)
hereby grants to CRT an exclusive, perpetual, worldwide, sub-licensable licence
under the Company Intellectual Property, Company Patent Rights and New Company
IP to research, develop, make, have made, market, use and sell Licensed
Products, on revenue share and, if appropriate, royalty terms to be agreed;
provided that such licence shall only become effective upon termination, and not
before. If, having regard to the nature and status of the rights licensed, the
products to which they relate, the likely market for such products, the nature
and standing of potential sub-licensees and actual or potential competing
products, the Parties cannot agree such revenue share and, if appropriate,
royalty terms within three (3) months of the date of termination then either
Party may refer the matter, subject to Clause 24.2, for determination by an
Accountancy Opinion;
 
(b)
in the case of XOMA IP, hereby grants to CRT a sub-licence to the full extent of
the Company‘s rights under the XOMA Licence; provided that such licence shall
only become effective upon termination, and not before;
 
(c)
at CRT’s request, shall promptly transfer to CRT (or any person nominated by
CRT) any and all documents and information in the Company’s Control relating to
the Patent Rights exclusively licensed to CRT under clause 13.1.6 above and CRT
may assume responsibility for the prosecution, maintenance and enforcement of
the same; and
 
(d)
at CRT’s request, shall transfer to CRT (or its nominee) any Regulatory
Authorisations, Price Approvals and other permits and applications relating to
Licensed Products.
 
13.2
This Clause 13.2 shall not apply in the case of termination of this Agreement
under Clause 12.1. In the event that this Agreement is terminated solely in
respect of particular Licensed Product and/or Indication and/or Major Market,
the provisions of Clause 13.1 shall apply, but solely in respect of the relevant
Licensed Product, Indication and/or Major Market.
 
13.3
Insolvency:
 
13.3.1
All rights and licenses granted under or pursuant to Clause 13.1.6 by the
Company to CRT are for all purposes of Section 365(n) of Title 11 of the U.S.
Bankruptcy Code (“Title 11”), licenses of rights to “intellectual property” as
defined in Section 101 of Title 11.
 

 
 
13.3.2
the Company agrees that CRT shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code. If a case under Title 11 is
commenced by or against the Company, CRT shall have all rights of licensees set
out in Section 365(n) of Title 11;
 
13.3.3
without limiting CRT’s rights under Section 365(n) of Title 11, if a case under
Title 11 is commenced by or against the Company, and this Agreement is rejected
by the Company in any bankruptcy proceeding by or against the Company under the
U.S. Bankruptcy Code, (i) the Company shall provide CRT with a complete
duplicate of (and complete access to, as appropriate) any IP and embodiments of
IP not already in their possession; and (ii) the Company shall not interfere
with CRT’s rights to IP and embodiments of IP, and shall facilitate and assist
with CRT obtaining IP and embodiments of IP (including from a third party); and
 
13.3.4
the term “embodiments” of IP includes all tangible, intangible, electronic or
other embodiments of rights and licenses, including antibodies, compounds and
products embodying IP and related rights and technology. All rights of CRT under
this Clause and under Section 365(n) of Title 11 are in addition to, not in
substitution of, any other rights and remedies that they may have under this
Agreement, Title 11 and any other applicable law.
 
13.2
The termination of this Agreement howsoever arising will be without prejudice to
the rights and duties of either Party accrued prior to termination. The
following Clauses will continue to be enforceable notwithstanding termination:
Clauses 1 (Definitions), 6 (Accounts), 7.2 (XOMA Licence), 9 (Indemnity), 10
(Insurance), 11 (Limitation of Liability), 12 (Termination), 13 (Effects of
Termination), 14 (Confidentiality), 19 (Severability), 24 (Dispute Resolution)
and 25 (Law and Jurisdiction).
 
 
14.
CONFIDENTIALITY
 
14.1
Each Party undertakes with the other that it shall keep and it shall procure
that its respective directors and employees keep secret and confidential all
Confidential Information belonging to or Controlled by the other Party and shall
not disclose the same or any part of the same to any person whatsoever other
than:
 
14.1.1
in the case of the Company: (i) to Sub-Licensees subject to compliance with
Clause 2.3.3, (ii) to potential development partners, sublicensees, and
investors bound by terms of confidentiality at least as strict as those herein,
and (iii) as necessary in communications with Regulatory Authorities in the
Territory relating to the Licensed Products;
 
14.1.2
in the case of CRT to the Charity; and
 
14.1.3
in the case of each Party, to its directors or employees directly or indirectly
concerned in the exercise of the rights granted under this Agreement.
 
14.2
The provisions of Clause 14.1 shall not apply to Confidential Information which
CRT or the Company (as the case may be):
 
14.2.1
can prove to have been in its possession (other than under an obligation of
confidence to the other or to a third party) at the date of receipt or which
enters the public domain otherwise than through a breach of any obligation of
confidentiality owed to the Party communicating such information to the other;
 
14.2.2
can prove it has independently developed; or
 
14.2.3
is required to disclose by law or by the order of a competent court, solely to
the extent of such disclosure.
 
14.3
The provisions of this Clause 14 shall remain in force for a period of five (5)
years from the expiry or termination of this Agreement
 
 

 
 
15.
ASSIGNMENT
 
15.1
The Company shall not without CRT’s consent assign its rights under this
Agreement except in conjunction with a merger or consolidation of the Company
with another business entity or the sale of all or substantially all or a
substantial part of its business and related assets that includes its business
in relation to the Licensed Products other than a merger or consolidation with,
or a sale of assets to, a Tobacco Party and provided that Company obtains a
direct covenant from the acquiring party to CRT undertaking to be bound by the
terms of this Agreement.
 
 
16.
NOTICES
 
16.1
Any notice or other document to be given under this Agreement shall be in
writing and shall be deemed to have been given:
 
16.1.1
upon delivery if given in person; or
 
16.1.2
upon confirmation of receipt if sent by facsimile (or other similar means of
electronic communication, such as email); or
 
16.1.3
(if posted to an inland destination) three (3) business days after deposit into
First Class post; or
 
16.1.4
(If posted to an overseas destination) five (5) days after deposit into airmail
post; or
 
16.1.5
upon delivery by air delivery service,
 
to a Party at the address set out below (or, if provided below or so notified,
such facsimile or electronic communication) for such Party or such other address
as the Party may from time to time designate by written notice to the other
Party. [As may be updated at the Effective Date.]
 
Address of the Company
 
Monopar Therapeutics LLC
 
598 Rockefeller Road
 
Lake Forest, IL USA 60045
 
Contact:  Chief Executive Officer
 
Address of CRT
 
Angel Building
 
407 St. John Street
 
London EC1V 4AD
 
United Kingdom
 
Contact: Chief Executive Officer
 
Fax: +44 (0) 20 3014 8633
 
 
17.
WAIVER
 
17.1
No failure or delay on the part of either Party hereto to exercise any right or
remedy under this Agreement shall be construed as or operate as a waiver thereof
nor shall any single or partial exercise of any right or remedy under this
Agreement preclude the exercise of any other right or remedy or preclude the
further exercise of such right or remedy as the case may be.
 

 
 
 
18.
FORCE MAJEURE
 
18.1
Except in relation to obligations pursuant to Clauses 4 and/or 5, neither Party
shall be liable to the other Party or shall be in default of its obligations
hereunder if such default is the result of war, hostilities, revolution, civil
commotion, strike, epidemic, accident, fire, wind, flood or because of any act
of God or other cause beyond the reasonable control of the Party affected. The
Party affected by such circumstances shall promptly notify the other Party in
writing when such circumstances cause a delay or failure in performance (a
“Delay”) and where they cease to do so. In the event of a Delay lasting for
twenty six (26) weeks or more the non-affected Party shall have the right to
terminate this Agreement immediately by notice in writing to the affected Party.
 
 
19.
SEVERABILITY
 
19.1
If and to the extent that any court or tribunal of competent jurisdiction holds
any of the terms, provisions or conditions or parts thereof of this Agreement,
or the application hereof to any circumstances, to be invalid or to be
unenforceable in a final non-appealable order, the remainder of this Agreement
and the application of such term, provision or condition or part thereof to
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each of the other terms, provisions and
conditions of this Agreement shall be valid and enforceable to the fullest
extent permissible by law.
 
 
20.
ENTIRE AGREEMENT
 
20.1
This Agreement and the surviving clauses of the CTOA, embodies and sets forth
the entire agreement and understanding of the Parties and supersedes all prior
oral or written agreements, understandings or arrangements relating to the
subject matter of this Agreement. Without prejudice to any liability for
fraudulent misrepresentation or fraudulent misstatement neither Party shall be
entitled to rely on any agreement, understanding or arrangement which is not
expressly set forth in this Agreement unless otherwise agreed between the
Parties and recorded in writing.
 
 
21.
AMENDMENT
 
21.1
This Agreement shall not be amended, modified, varied or supplemented except in
writing signed by duly authorised representatives of the Parties.
 
 
22.
PUBLIC ANNOUNCEMENTS
 
22.1
The text of any press release, shareholders’ report or other communication to be
published or disclosed to the public in any way by or in the media concerning
CRT or the Charity, the subject matter of this Agreement or concerning this
Agreement itself, other than as required by law or by any Regulatory Authority
or the rules of any securities exchange, shall be submitted to CRT at least
seven (7) days in advance of publication for approval, such approval not to be
unreasonably withheld, conditioned, or delayed, provided that insofar as a
disclosure repeats or restates a prior public disclosure permitted by this
Agreement, such disclosure need not be submitted to the Charity or CRT for
approval.
 
 
23.
FURTHER ASSURANCE
 
23.1
The Parties hereby undertake to do all such other acts and things, and execute
and provide all such documents at the requesting Party’s cost as may be
necessary or desirable to give effect to the purposes of this Agreement.
 

 
 
 
24.
DISPUTE RESOLUTION
 
24.1
Insofar as this Agreement provides that a matter shall be resolved by
Accountancy Opinion or Expert Opinion the opinion of such expert (who shall act
as an expert and not as an arbitrator) shall be final and binding on the
Parties. In the event of a Party seeking an Accountancy Opinion or Expert
Opinion under this Agreement, each Party shall make written submissions to the
expert so appointed and to the other Party within fourteen (14) days of the
appointment. Each Party shall have seven (7) days to respond to the other’s
submissions. The expert shall be requested to deliver his Accountancy Opinion or
Expert Opinion within a further thirty (30) days. The costs of any Accountancy
Opinion or Expert Opinion shall be borne in such proportions as the expert may
determine in his opinion to be fair and reasonable in all the circumstances or,
if no such determination is made in the opinion, by the Parties in equal
proportions.
 
24.2
It shall be a condition precedent to the commencement of any action in court or
other tribunal (save an action for an interim injunction or an Expert Opinion
sought under Clause 12.1) in respect of any dispute relating to this Agreement
that the Parties have sought to resolve the dispute by either Party notifying
the other Party in writing for resolution to the Chief Executive Officer (in the
case of CRT) and the Chief Executive Officer (in the case of the Company) (or
their express delegates) (the “Senior Executives”) who shall meet (whether in
person or via teleconference) within twenty one (21) days of such notice to seek
resolution in good faith. If the Senior Executives are unable to resolve the
dispute at such meeting, either Party may pursue any remedy available to such
Party at law or in equity, subject to the terms and conditions of this Agreement
and the other agreements expressly contemplated hereunder.
 
 
25.
LAW AND JURISDICTION
 
25.1
This Agreement shall be governed by and construed in accordance with English Law
and, subject to the provisions of Clauses 24.1 and 24.2, each Party agrees to
submit to the exclusive jurisdiction of the English Courts (except in respect of
disputes under Clause 14 where jurisdiction is non-exclusive).
 
 
26.
EXECUTION
 
26.1
This Agreement may be executed in any one or more number of counterpart
agreements, and as scanned email attachments, and all signatures and
counterparts so exchanged shall be considered as original and shall be deemed to
form part of and together constitute this Agreement.
 
 
27.
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
 
27.1
Save that the Charity, the Contributors and their and CRT’s respective officers,
employees and agents in respect of Clauses 9 and 11 may enforce those respective
terms, no term of this Agreement is enforceable under the Contracts (Rights of
Third Parties) Act 1999 by a person who is not a Party to this Agreement.
Notwithstanding the provisions of this Clause, the Parties shall be entitled to
amend, suspend, cancel or terminate this Agreement or any part of it in
accordance with Clause 21, without the consent of any third party including
those referred to in this Clause.
 

 
 
The Parties hereby execute this Agreement by their duly authorised
representatives:
 
 
Signed by:
_____________________________________
 
 
Name:
_____________________________________
 
 
Title:
_____________________________________
 
 
 
For and on behalf of
 
CANCER RESEARCH TECHNOLOGY LIMITED
 
 
 
 
 
 
 
 
 
 
 
 
Signed by:
_____________________________________
 
 
Name:
_____________________________________
 
 
Title:
 _____________________________________
 
 
 
For and on behalf of
 
MONOPAR THERAPEUTICS LLC

 
 

 

 
Appendix 1
Development Plan
 
 
 
 
Appendix 2
Executed CTOA
 
 
 
 
 

 

 
Schedule 4
No Fault Compensation Scheme
 
Preamble
 
The Association of the British Pharmaceutical Industry favours a simple and
expeditious procedure in relation to the provision of compensation for injury
caused by participation in clinical trials. The Association therefore recommends
that a member company sponsoring a clinical trial should provide without legal
commitment a written assurance to the investigator — and through him to the
relevant research ethics committee — that the following Guidelines will be
adhered to in the event of injury caused to a patient attributable to
participation in the trial in question.
 
 
1      
Basic Principles
 
1.1 
Notwithstanding the absence of legal commitment, the company should pay
compensation to patient-volunteers suffering bodily injury (including death) in
accordance with these Guidelines.
 
1.2 
Compensation should be paid when, on the balance of probabilities, the injury
was attributable to the administration of a medicinal product under trial or any
clinical intervention or procedure provided for by the protocol that would not
have occurred but for the inclusion of the patient in the trial.
 
1.3 
Compensation should be paid to a child injured in utero through the
participation of the subject’s mother in a clinical trial as if the child were a
patient-volunteer with the full benefit of these Guidelines.
 
1.4 
Compensation should only be paid for the more serious injury of an enduring and
disabling character (including exacerbation of an existing condition) and not
for temporary pain or discomfort or less serious or curable complaints.
 
1.5 
Where there is an adverse reaction to a medicinal product under trial and injury
is caused by a procedure adopted to deal with that adverse reaction,
compensation should be paid for such injury as if it were caused directly by the
medicinal product under trial.
 
1.6 
Neither the fact that the adverse reaction causing the injury was foreseeable or
predictable, nor the fact that the patient has freely consented (whether in
writing or otherwise) to participate in the trial should exclude a patient from
consideration for compensation under these Guidelines, although compensation may
be abated or excluded in the light of the factors described in paragraph 4.2
below.
 
1.7 
For the avoidance of doubt, compensation should be paid regardless of whether
the patient is able to prove that the company has been negligent in relation to
research or development of the medicinal product under trial or that the product
is defective and therefore, as the producer, the company is subject to strict
liability in respect of injuries caused by it.
 
 
2      
Type of Clinical Research Covered
 
2.1 
These Guidelines apply to injury caused to patients involved in Phase II and
Phase III trials, that is to say, patients under treatment and surveillance
(usually in hospital) and suffering from the ailment which the medicinal product
under trial is intended to treat but for which a product licence does not exist
or does not authorise supply for administration under the conditions of the
trial.
 
2.2 
These Guidelines do not apply to injuries arising from studies in non-patient
volunteers (Phase I), whether or not they are in hospital, for which separate
Guidelines for compensation already exist.
 

 
 
2.3 
These Guidelines do not apply to injury arising from clinical trials on marketed
products (Phase IV) where a product licence exists authorising supply for
administration under the conditions of the trial, except to the extent that the
injury is caused to a patient as a direct result of procedures undertaken in
accordance with the protocol (but not any product administered) to which the
patient would not have been exposed had treatment been other than in the course
of the trial.
 
2.4
These Guidelines do not apply to clinical trials which have not been initiated
or directly sponsored by the company providing the product for research. Where
trials of products are initiated independently by doctors under the appropriate
Medicines Act 1968 exemptions, responsibility for the health and welfare of
patients rests with the doctor alone (see also paragraph 5.2 below).
 
3            
Limitations
 
3.1 
No compensation should be paid for the failure of a medicinal product to have
its intended effect or to provide any other benefit to the patient.
 
3.2 
No compensation should be paid for injury caused by other licensed medicinal
products administered to the patient for the purpose of comparison with the
product under trial.
 
3.3 
No compensation should be paid to patients receiving placebo in consideration of
its failure to provide therapeutic benefit.
 
3.4 
No compensation should be paid (or it should be abated as the case may be) to
the extent that the injury has arisen:
 
3.4.1 
through a significant departure from the agreed protocol;
 
3.4.2 
through the wrongful act or default of a third party, including a doctor’s
failure to deal adequately with an adverse reaction;
 
3.4.3
through contributory negligence by the patient.
 
4        
Assessment of Compensation
 
4.1 
The amount of compensation paid should be appropriate to the nature, severity
and persistence of the injury and should in general terms be consistent with the
quantum of damages commonly awarded for similar injuries by an English Court in
cases where legal liability is admitted.
 
4.2 
Compensation may be abated, or in certain circumstances excluded, in the light
of the following factors (on which will depend the level of risk the patient can
reasonably be expected to accept):
 
4.2.1
the seriousness of the disease being treated, the degree of probability that
adverse reactions will occur and any warnings given;
 
4.2.2
the risks and benefits of established treatments relative to those known or
suspected of the trial medicine.
 
This reflects the fact that flexibility is required given the particular
patient’s circumstances. As an extreme example, there may be a patient suffering
from a serious or life-threatening disease who is warned of a certain defined
risk of adverse reaction. Participation in the trial is then based on an
expectation that the benefit/risk ratio associated with participation may be
better than that associated with alternative treatment. It is, therefore,
reasonable that the patient accepts the high risk and should not expect
compensation for the occurrence of the adverse reaction of which he or she was
told.
 
4.3 
In any case where the company concedes that a payment should be made to a
patient but there exists a difference of opinion between company and patient as
to the appropriate level of compensation, it is recommended that the company
agrees to seek at its own cost (and make available to the patient) the opinion
of a mutually acceptable independent expert, and that his opinion should be
given substantial weight by the company in reaching its decision on the
appropriate payment to be made.
 

 
 
5       
Miscellaneous
 
5.1 
Claims pursuant to the Guidelines should be made by the patient to the company,
preferably via the investigator, setting Out details of the nature and
background of the claim and, subject to the patient providing on request an
authority for the company to review any medical records relevant to the claim,
the company should consider the claim expeditiously.
 
5.2 
The undertaking given by a company extends to injury arising (at whatever time)
from all administrations, clinical interventions or procedures occurring during
the course of the trial but not to treatment extended beyond the end of the
trial at the instigation of the investigator. The use of unlicensed products
beyond the trial period is wholly the responsibility of the treating doctor and
in this regard attention is drawn to the advice provided to doctors in MAL 3Q2
concerning the desirability of doctors notifying their protection society of
their use of unlicensed products.
 
5.3 
The fact that a company has agreed to abide by these Guidelines in respect of a
trial does not affect the right of a patient to pursue a legal remedy in respect
of injury alleged to have been suffered as a result of participation.
Nevertheless, patients will normally be asked to accept that any payment made
under the Guidelines will be in full settlement of their claims.
 
5.4 
A company sponsoring a trial should encourage the investigator to make clear to
participating patients that the trial is being conducted subject to the ABPI
Guidelines relating to compensation for injury arising in the course of clinical
trials and have available copies of the Guidelines should they be requested.
 
References
 
1            
Guidelines for Medical Experiments in Non-patient Human Volunteers, ABPI March
1988, as amended May 1990.
2            
MAL 30— A Guide to the Provisions affecting Doctors and Dentists, DHSS, (Revised
June 1985)
 
[abpi_logo.jpg]
 
The Association of the British Pharmaceutical Industry
12 Whitehall London SW1
 
 
 
 

 
Schedule 5
Assignment and Licence from Company to CRT
 
 
 
THIS AGREEMENT is made the________ day of _______________________20[●●]
 
BETWEEN:
 
(1)
CANCER RESEARCH TECHNOLOGY LIMITED, a company registered in England and Wales
with number 1626049 with registered office at Angel Building, 407 St. John
Street, London, EC1V 4AD, England (“CRT”); and
 
(2)
[MONOPAR THERAPEUTICS LLC, a limited liability company registered
in/incorporated in/ established under the laws of The State of Delaware, U.S.A.,
with registered office/principal place of business at 598 Rockefeller Road, Lake
Forest, Illinois, U.S.A., 60045] (the “Company”).
 
WHEREAS
 
(A)
CRT, the Company and the Charity (as defined below) are parties to a Clinical
Trial and Option Agreement dated [●●●] (the “CTOA”) relating to the
Investigational Medicinal Product (as defined in the CTOA).
 
(B)
Pursuant to clause 7.5 of the CTOA, the Company has agreed to assign the Company
Intellectual Property and sub-license the XOMA IP in return for a royalty and a
share of any revenue generated by CRT from the commercial exploitation of such
intellectual property rights upon the terms and conditions set out below.
 
NOW IT IS HEREBY AGREED as follows:
 
 
 
1.
INTERPRETATION
 
1.1
In this Agreement except where the context requires otherwise, the following
words and expressions shall have the following meanings:
 
“Affiliate”
 
has the same meaning as that ascribed to that phrase in the CTOA.
 
“Accountancy Opinion”
 
means the opinion of an independent United Kingdom chartered accountant
appointed by agreement between the Parties or in default of such agreement
within twenty one (21) days of either Party seeking in writing to the other to
appoint such accountant, at the request of either Party, by the President for
the time being of the Institute of Chartered Accountants in England and Wales,
referred to in Clauses 6.3 and 12.1.
 
“Charity”
means Cancer Research UK, a charity registered under number 1089464 of Angel
Building, 407 St. John Street, London EC1V 4AD, England.
 

 

 
 
“Clinical Trial”
has the meaning given in the CTOA.
“Company Intellectual Property”
means the Company Patent Rights and all rights in the Company Materials, the
Investigational Medicinal Product and the Company Know-How.
 
“Company Know-How”
means: (a) any Know How that was disclosed by the Company to the Charity
pursuant to the CTOA; (b) any Know How described in Annex 2; and (c) such other
Know How in the Company’s Control relating to the Investigational Medicinal
Product (and any constituents thereof) or any Back-Up Antibody including but not
limited to: (i) any safety and toxicological data; (ii) information relating to
manufacturing/production; (iii) information relating to quality; (iv)
information relating to safe and proper handling, storage and use; and (v) any
information which would in any way improve the prospects for its
commercialisation.
 
“Company Materials”
means Materials Controlled by the Company which include and relate to the
Investigational Medicinal Product, the Antibody and the Back-Up Antibodies, more
particularly described in Annex 3.
 
“Company Patent Rights”
means (i) those Patent Rights listed in Annex 1A; (ii) those Patent Rights
Controlled by the Company which would be infringed by the unauthorised
manufacture, use or sale in, or importation into, the relevant country of the
Investigational Medicinal Product, Antibody or Back-Up Antibodies; and (iii) all
Patent Rights deriving priority from (i) and (ii).
 
“Control”
has the meaning given in the CTOA.
“Data Exclusivity Period”
 
means any period of clinical trial data or other regulatory exclusivity,
together with any such periods under national implementations in the European
Union of Article 10.1 of Directive 2001/EC/83 and all equivalents elsewhere in
the Territory.
 
“Direct Costs”
means XOMA Licence Payments paid by CRT pursuant to Clause 7.2.
 
“Effective Date”
means the date of this Agreement.
 
“First Commercial Sale”
 
means, with respect to a Licensed Product, the first transfer or disposition for
value of such Licensed Product by or on behalf of CRT or a Sub-Licensee or an
Affiliate of either of them, after all relevant Regulatory Authorisations for
the transfer or disposition of such Licensed Product have been obtained in
respect of the relevant region or country.
 

 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
“Gross Revenue”
means any and all monies or non-monetary consideration (including securities)
received by CRT from time to time in respect of the commercial exploitation of
the Investigational Medicinal Product, Antibody, Back-Up Antibodies, or any
Licensed Product; [***]. For the avoidance of doubt, any developmental and/or
sales milestone revenue shall constitute Gross Revenue, and not Royalties.
 
“Investigational Medicinal Product” or “IMP”
 
has the meaning given in the CTOA.
“Intellectual Property Rights”
means all Patent Rights, Know-How, copyright, database rights, design rights,
moral rights, rights in trade names, logos and trade and service marks, domain
names, rights in Materials and all rights or forms of protection of a similar
nature or having equivalent or similar effect to any of them which may subsist
anywhere in the world, whether or not any of them are registered including any
application for registration of any of them.
 
“Know-How”
has the meaning given in the CTOA.
“Licence”
has the meaning given in the CTOA.
“Licensed Product”
 
means any product:
a) whose application for a Regulatory Authorisation from a Regulatory Authority
in any jurisdiction included the Clinical Trial Results and/or the Final Report
and/or the Data Listings or any part of any of them, and/or
 
b) that contains the Antibody or a Back-Up Antibody (or any part of either), in
each case whether or not as the sole active ingredient, and/or
 
c) the unauthorised manufacture, sale or use of which would infringe a valid
claim of the Company Patent Rights,
 
where “Clinical Trial Results”, “Final Report” and “Data Listings” have the
meaning given to them in the CTOA and “Regulatory Authorisation” has the meaning
given to it in the Licence.
 

 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
“Materials”
has the meaning given in the CTOA.
“NDA”
 
means, in relation to any Licensed Product, a biologics license application, new
drug application, supplementary new drug application, abbreviated new drug
application or any of their equivalents filed with the United States Food and
Drugs Administration (FDA) or any successor to it, a marketing authorisation
application or its equivalent filed with the European Medicines Agency (EMEA) or
any successor to it, or a marketing authorisation application or a product
licence application or equivalent filed with the relevant Regulatory Authority
in any one or more countries or regions within the Territory.
 
“Net Revenue”
means Gross Revenue less Direct Costs.
“Net Sales Value”
means, in relation to Licensed Product, the gross amount invoiced by CRT or
Sub-Licensee or Affiliate of CRT or a Sub-Licensee [***] to the extent that any
of those items are included as separate items in the amount so invoiced, and
[***]
 
“Party”
 
means either party to this Agreement and “Parties” means both of them.
 
“Patent Rights”
has the meaning given in the CTOA.
“Royalties”
means any monies that CRT receives from a Sub-Licensee which are a percentage of
Net Sales Value only, and are paid to CRT on a Licensed-Product by
Licensed-Product and country-by-country basis.
 
“Sub-Licensee”
 
means any person who is granted a sub-licence in respect of the Company
Intellectual Property under this Agreement; and/or any person who is granted a
sub-licence (whether under the Company Intellectual Property or otherwise) to
sell Licensed Products anywhere in the Territory, but shall not mean
distributors, wholesalers, and sales agents (sale to whom will be sales for the
purpose of Net Sales Value).
 

 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
“Territory”
means worldwide.
“XOMA IP”
has the meaning given in the CTOA.
“XOMA Licence”
has the meaning given in the CTOA.
“XOMA Licence Payments”
has the meaning given in the CTOA.

 
1.2
The headings in this Agreement are for convenience only and shall not affect its
interpretation. Unless the contrary intention appears, words denoting persons
shall include any individual, partnership, company, corporation, joint venture,
trust, association, organisation or other entity, in each case whether or not
having separate legal personality. References to the words “include” or
“including” shall be construed without limitation to the generality of the
preceding words.
 
2.
ASSIGNMENT AND LICENCE FROM COMPANY TO CRT
 
2.1
Pursuant to clause 7.5 of the CTOA, and in consideration of the provisions of
Clause 4, the Company hereby assigns to CRT with full title guarantee:
 
2.1.1
[***] the Company Patent Rights (and the inventions disclosed in such Company
Patent Rights) and the [***];
 
2.1.2
[***] the Company Intellectual Property and [***];
 
2.1.3
[***] the Company Intellectual Property [***];
 
2.1.4
[***] the Company Patent Rights; and
 
2.1.5
[***].
 
2.2
Effective only upon a written request from CRT and to the extent it is entitled
to do so under the XOMA Licence, the Company hereby grants to CRT [***] to
research, develop, make, have made, import, use and sell the Investigational
Medicinal Product and products incorporating the Antibody or any Back-Up
Antibody. The licence granted under this Clause 2.2 shall become effective upon
written notice from CRT to the Company (such notice to be given within thirty
(30) days of the Effective Date).
 
2.3
The Company shall disclose to CRT any Company Know-How that was not already
disclosed to CRT pursuant to the CTOA within three (3) months of the Effective
Date and agrees that the Company Know-How may be used by CRT and anyone to whom
CRT discloses the Company Know-How, and that the Company shall not disclose the
Company Know-How to any third party or use the Company Know-How in any internal
research programme.
 
2.4
The Company either has or shall transfer, or procure the transfer of, the
Company Materials and any and all rights therein to CRT (or any third party
nominated by CRT) within three (3) months of the Effective Date and agrees that
the Company Materials may be used by CRT and any third party authorised by CRT
and that the Company shall not transfer any Company Materials to any third party
or use the Company Materials in any internal research programme.
 
2.5
At CRT’s request, the Company shall negotiate with CRT in good faith on
reasonable commercial terms a [***] the Company and not already licensed or
assigned under this Agreement which may be necessary and/or useful for the
development and/or commercial exploitation of the Company Intellectual Property.
 

 
 
 
3.
ASSISTANCE AND FURTHER ASSURANCE
 
3.1
The Company shall promptly provide to CRT or its nominated patent agent all
documents relating to the filing, prosecution and maintenance of the Company
Patent Rights.
 
3.2
The Company shall execute, sign and do all instruments, applications, documents,
acts and things that may reasonably be required by CRT to enable CRT to enjoy
the full benefit of the property and rights hereby assigned or licensed and (if
requested to do so by CRT) to apply for any patents or other forms of protection
in respect of the Investigational Medicinal Product throughout the world and
fully and effectively to assign the same to CRT or as CRT shall direct.
 
3.3
The Company shall assist CRT and any third party that CRT may nominate in
understanding and using the Company Know-How and the Company Materials and
assist CRT and any such third party in relation to any further development of
the Investigational Medicinal Product and any regulatory application in relation
thereto (including without limitation and to the extent that the Company may
lawfully do so by the provision of information that may be requested from time
to time in relation to the origin, development, and distribution by the Company
to any third parties of the Licensed Product).
 
3.4
The Company shall maintain the XOMA Licence, and not terminate it without the
prior written agreement of CRT.
 
3.5
To the extent it has the rights under the XOMA Licence to Control Patent Rights
which are XOMA IP, the Company shall transfer to CRT control of the filing,
prosecution, maintenance, enforcement and defence of any such Patent Rights to
CRT.
 

 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
 
4.
CONSIDERATION
 
4.1
Subject to Clause 4.5, CRT and the Company shall share Net Revenue in the
following proportions:
 
CRT [***];
Company [***].
 
4.2
In the event that any Gross Revenue is received by CRT as part of the
consideration for the grant of rights which include rights other than those in
respect of Company Intellectual Property, CRT shall apportion the consideration
as between on the one hand, the rights granted in respect of the Company
Intellectual Property and, on the other, any other rights granted, in such
manner as is fair and reasonable.
 
4.3
If CRT receives any non-monetary consideration in respect of the commercial
exploitation of the Company Intellectual Property (such as company stocks and
shares), such non-monetary consideration shall not form Gross Revenue until CRT
has received cash proceeds from the disposal or other realisation of such
consideration. CRT shall not determine the timing of and price for any
realisation of the Company’s share of non-monetary consideration without first
having notified and consulted the Company, but shall otherwise seek to realise
such non-monetary consideration at the earliest opportunity that is consistent
with securing a reasonable return. For the avoidance of doubt, any dividend or
similar monetary consideration received in respect of such non-monetary
consideration shall form Gross Revenue.
 
4.4
Subject to Clause 4.5, CRT and the Company shall share any Royalties received by
CRT in each calendar quarter of the Royalty Term in the following proportions:
 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
CRT [***];
Company [***],
 
provided that under no circumstance other than that set out in Clause 4.5 shall
CRT pay the Company under this Clause 4.4 [***] in each such calendar quarter.
CRT shall include in any and all sub-licenses granted under this Agreement
obligations on its sub-licensee(s) to make timely payments (on not less than a
quarterly basis) of sufficient royalties to CRT to ensure that CRT can meet its
obligations under this Clause 4.4.
 
In this Clause 4.4, “Royalty Term” means a period, on a Licensed
Product-by-Licensed Product, country-by-country basis, beginning on the
Effective Date and ending upon the later to occur of:
 
4.4.1
the expiry of any Data Exclusivity Period in respect of the data submitted for
the NDA for such Licensed Product in such country;
 
4.4.2
the expiry of ten (10) years from the First Commercial Sale; and
 
4.4.3
the date when unauthorised manufacture, sale or use of the Licensed Product
would no longer infringe a valid claim of the Company Patent Rights in the
country of sale or manufacture.
 
4.5
Without restricting or limiting any of the Charity’s or CRT’s rights under the
CTOA, CRT may deduct as a first charge and set off from sums due to the Company
under this Clause 4 any and all sums of any nature that are due and payable, but
not yet paid, by the Company to CRT or the Charity under or in connection with
the CTOA (including, without limitation, any sums due pursuant to Clause 9.2 or
12.2 of the CTOA).
 
 
5.
PAYMENT AND STATEMENT
 
5.1
All payments due to the Company under this Agreement shall be made in United
States Dollars in cleared funds to such bank account as Company may notify to
CRT from time to time.
 
5.2
CRT shall pay to Company:
 
5.2.1
payments due under Clause 4.1, Clause 4.2, and Clause 4.3 within thirty (30)
days of CRT receiving the revenue; and
 
5.2.2
the payments due pursuant to Clause 4.4 Quarterly within thirty (30) days of the
end of each Quarter in which the corresponding Royalties are received by CRT.
 
5.3
Where Licensed Products are sold or Sub-Licence Revenue or Royalties are
received by CRT (or a Sub-Licensee) in a currency other than United States
Dollars, the rate of exchange to be used for converting such other currency into
United States Dollars shall be the relevant mid-spot rate for the currency
quoted by the Financial Times on the last day of the Quarter to which they
relate.
 
5.4
All costs of transmission and currency conversion shall be borne by CRT.
 
5.5
All payments to the Company under this Agreement are expressed to be exclusive
of value added tax howsoever arising, and CRT shall pay to the Company in
addition to those payments or, if earlier, on receipt of a tax invoice or
invoices from the Company, all value added tax for which the Company is liable
to account in relation to any supply made or deemed to be made for value added
tax purposes pursuant to this Agreement.
 
5.6
All sums payable under this Agreement shall be paid without deduction or
deferment in respect of any claims whatsoever and of any taxes except any tax
which CRT is required by law to deduct or withhold. If CRT is required by law to
make any such tax deduction or withholding, CRT shall pay to the Company such
amount as shall, after deduction, amount to the sum referred to in this
Agreement give reasonable assistance to the Company to claim exemption from or
(if that is not possible) a credit for the deduction or withholding under any
applicable double taxation or similar agreement from time to time in force, and
shall promptly give the Company proper evidence as to the deduction or
withholding and payment over of the tax deducted or withheld.
 

 
 
5.7
Where the Company does not receive payment of any sums due to it by the due
date, interest shall accrue both before and after any judgment on the sum due
and owing to the Company at the rate equivalent to an annual rate of two percent
(2%) over the then current base rate of the Bank of England, calculated on a
monthly basis, until the full amount is paid to the Company, without prejudice
to the Company’s right to receive payment on the due date.
 
5.8
Within thirty (30) days after the end of each Quarter, CRT shall send to the
Company a written statement detailing in respect of that Quarter (including a
nil report if appropriate):
 
5.8.1
any payments which became due to Company;
 
5.8.2
for each sub-licence, details of each item of Sub-Licence Revenue received by
CRT during that Quarter and the Sub-Licence Revenue payable to Company thereon;
 
5.8.3
the quantity of each type of Licensed Product sold or otherwise disposed of by
CRT or any Sub-Licensees in each country in the Territory;
 
5.8.4
the Net Sales Value in respect of each such type of Licensed Product in each
country of the Territory;
 
5.8.5
the aggregate Net Sales Value in respect of that Quarter for Licensed Product;
 
5.8.6
the type and value of deductions made in the calculation of Net Sales Value by
type of Licensed Product and country;
 
5.8.7
any currency conversions, showing the rates used;
 
5.8.8
any further information necessary for the calculation of Sub-Licence Revenue and
Net Sales Value of Licensed Products and/or the Royalties due to Company; and
 
5.8.9
the amount of the Royalties due to Company in respect of that Quarter.
 
 
6.
ACCOUNTS
 
6.1
CRT shall:
 
6.1.1
keep and notwithstanding termination of this Agreement, maintain and shall
procure that each Sub-Licensee keeps and maintains, for at least three (3)
years, true and accurate accounts and records (including any underlying
documents supporting such accounts and records) in sufficient detail to enable
the amount of all sums payable under this Agreement to be determined; and
 
6.1.2
during the Term and thereafter until the said period of three (3) years relevant
to the accounts and records has expired, at the reasonable request of Company
and (subject to Clause 6.2) at the expense of the Company from time to time,
permit or procure permission for a qualified accountant nominated by the Company
to inspect and audit those accounts and records and, to the extent that they
relate to the calculation of those sums, to take copies of them. Subject to
receiving not less than thirty (30) days written notice, CRT shall at the
request of the Company assemble in one location that is respectively convenient
to CRT and Sub-Licensee(s) all such relevant accounts and records of CRT and all
Sub-Licensee(s).
 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
6.2
If, following any inspection pursuant to Clause 6.1.2, the Company’s nominated
accountant certifies to the Company that the payments in respect of any Quarter
or Year fall short of the sums which were properly payable in respect of that
Quarter or Year under this Agreement, the Company shall send a copy of the
certificate to CRT and CRT shall (subject to Clause 6.3) within thirty (30) days
of the date of receipt of the certificate pay the shortfall to the Company and,
[***] of the sum properly payable, CRT shall also reimburse to the Company the
reasonable costs and expenses of the Company in making the inspection.
 
6.3
If within fifteen (15) days of the date of receipt by CRT any certificate
produced pursuant to Clause 6.2 CRT notifies the Company in writing that it
disputes the certificate, the dispute shall be referred for resolution by
Accountancy Opinion in accordance with Clause 12.1.
 
 
7.
XOMA LICENCE
 
7.1
As of the Effective Date and subject to any notices served pursuant to Clause
8.2.11 of the CTOA, the Company hereby restates and gives the warranties and
representations set out in Clause 8.2 of the CTOA (save that references in such
provisions to: (i) the “Agreement” shall mean this Agreement not the CTOA; (ii)
to rights granted to the Charity shall mean rights granted to CRT; and (iii) to
the “Commencement Date” shall mean the Effective Date). In addition, the Company
shall give as much notice as practicable to CRT if the XOMA Licence is liable to
be, or is summarily terminated, and at CRT’s request use its commercially
reasonable endeavours to facilitate a continuance and an assignment of the XOMA
Licence to CRT.
 
7.2
CRT will be responsible for paying directly to XOMA (US) LLC any XOMA Licence
Payments incurred after the Effective Date, in each case in accordance with the
terms of the XOMA Licence insofar as such XOMA Licence Payments are triggered
by, and only by, CRT or any of its Sub-Licensee(s) or Affiliates. Each XOMA
Licence Payment paid by CRT shall be a Direct Cost. The Company will remain
solely responsible for all XOMA Licence Payments incurred prior to the Effective
Date.
 
 
8.
MANAGEMENT AND EXPLOITATION
 
8.1
The filing, prosecution, maintenance, enforcement and defence of any Company
Intellectual Property and further development and commercial exploitation
thereof shall be at the sole discretion of CRT.
 
 
9.
CONFIDENTIALITY
 
9.1
Subject to the other provisions of this Clause 9, each Party undertakes that
both during and after termination of this Agreement, it will keep confidential
and not disclose to any person other than to its officers, employees or
professional advisors whose province it is to know, any confidential proprietary
information of the other Party disclosed to or obtained by it in connection with
this Agreement. For these purposes, Company Know-How shall be deemed to be the
confidential information of CRT but only to the extent such Company Know-How
pertains solely or directly to the Licensed Product and the Field. Additionally,
subject to the provisions of Clause 9.2, any information of the Charity (and any
charitable body succeeding to it) disclosed to or obtained by the Company in
connection with this Agreement shall be deemed to be the confidential
information of the Charity.
 

 
 
9.2
With the exception of Company Know-How which the Company shall keep confidential
in accordance with Clause 9.1, Clause 9.1 shall not apply to:
 
9.2.1
information which is or was already known to the receiving Party at the time of
disclosure under this Agreement, as shown by the receiving Party’s written
records, without any obligation to keep it confidential;
 
9.2.2
information which at the time of being disclosed or obtained by the receiving
Party under this Agreement or at any time thereafter, is published or otherwise
generally available to the public other than due to default by the receiving
Party of its obligations hereunder; or
 
9.2.3
information which is required to be disclosed by a competent Court or regulatory
authority or otherwise by applicable law or statute or any rule or regulation of
any Regulatory Authority or other government or administrative agency or
authority, to the extent of such disclosure, provided that the receiving Party
shall give notice of such disclosure as soon as reasonably practicable.
 
9.3
Clause 9.1 above shall not apply to the use or disclosure of any information by
any Party for the purpose of exercising or enforcing its rights under this
Agreement.
 
9.4
Each Party will ensure that all personnel and third parties to whom confidential
information of another Party is disclosed are informed of the provisions of this
Clause 9.
 
9.5
So long as this Agreement remains in effect, as between CRT and the Company
only, clause 5 of the CTOA shall cease to operate and this Clause 9 shall
replace and supersede the obligations and rights of CRT and the Company only
under such clause 5 of the CTOA.
 
 
10
WARRANTIES
 
10.1
The Company represents and warrants to CRT that to the best of its knowledge and
belief:
 
10.1.1
it is not aware of any inventors of the Company Patent Rights other than the
inventors named therein;
 
10.1.2
it is the legal and beneficial owner of the Company Intellectual Property free
of any third party rights or encumbrances;
 
10.1.3
it has not and will not enter into any Agreement which prevents it fulfilling
its obligations under this Agreement;
 
10.1.4
it has not done anything whereby the whole or any part of the rights assigned or
licensed under the Agreement might be invalidated or registration of them
refused;
 
10.1.5
the manufacture, use and possession of the Investigational Medicinal Product by
CRT or any person authorised by CRT shall not infringe the rights (including
without limitation any Intellectual Property Rights) of any third party; and
 
10.1.6
it has not done or omitted to do anything with respect to the Investigational
Medicinal Product which may materially prejudice the further development of the
Investigational Medicinal Product or adversely affect any application which may
be made to any regulatory authority concerned with the approval of medicinal
products and their sale.
 
10.2
Nothing in this Agreement shall be treated as imposing on CRT any liability to
the Company in relation to the further development and commercial exploitation
of the Investigational Medicinal Product or the Company Intellectual Property.
 

 
 
 
11.
DURATION
 
11.1
This Agreement shall come into force on the Effective Date and shall extend for
so long as CRT has the potential to receive Gross Revenue and/or Royalties.
 
 
12.
DISPUTE RESOLUTION
 
12.1
Insofar as this Agreement provides that a matter shall be resolved by
Accountancy Opinion or Expert Opinion the opinion of such expert (who shall act
as an expert and not as an arbitrator) shall be final and binding on the
Parties. In the event of a Party seeking an Accountancy Opinion or Expert
Opinion under this Agreement, each Party shall make written submissions to the
expert so appointed and to the other Party within fourteen (14) days of the
appointment. Each Party shall have seven (7) days to respond to the other’s
submissions. The expert shall be requested to deliver his Accountancy Opinion or
Expert Opinion within a further thirty (30) days. The costs of any Accountancy
Opinion or Expert Opinion shall be borne in such proportions as the expert may
determine in his opinion to be fair and reasonable in all the circumstances or,
if no such determination is made in the opinion, by the Parties in equal
proportions.
 
12.2
It shall be a condition precedent to the commencement of any action in court or
other tribunal (save an action for an interim injunction or an Expert Opinion
sought under Clause 12.1) in respect of any dispute relating to this Agreement
that the Parties have sought to resolve the dispute by either Party notifying
the other Party in writing for resolution to the Chief Executive Officer (in the
case of CRT) and the Chief Executive Officer (in the case of the Company) (or
their express delegates) (the “Senior Executives”) who shall meet (whether in
person or via teleconference) within twenty one (21) days of such notice to seek
resolution in good faith. If the Senior Executives are unable to resolve the
dispute at such meeting, either Party may pursue any remedy available to such
Party at law or in equity, subject to the terms and conditions of this Agreement
and the other agreements expressly contemplated hereunder.
 
 
13.
GENERAL
 
13.1
The surviving terms and conditions of the CTOA shall, in accordance with its
terms, continue in full force and effect.
 
13.2
This Agreement shall be governed by and construed in accordance with English law
and each Party agrees to submit to the exclusive jurisdiction of the English
courts (except in respect of disputes under Clause 9 where jurisdiction is
non-exclusive).
 
13.3
This Agreement may be executed in any one or more number of counterpart
agreements, as scanned email attachments, and all signatures and counterparts so
exchanged shall be considered as original and shall be deemed to form part of
and together constitute this Agreement.
 
 
 
 
 
 
 
 

 
IN WITNESS whereof this document is executed by the parties on the date stated
at the beginning of this Agreement through their authorised signatories
 
Signed by:
_____________________________________
 
 
 
 
Name:
_____________________________________
 
Title:
_____________________________________
 
 
 
 
 
For and on behalf of
 
 
CANCER RESEARCH TECHNOLOGY LIMITED
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signed by:
_____________________________________
 
 
 
 
Name:
_____________________________________
 
 
 
 
Title:
 _____________________________________
 
 
 
 
 
For and on behalf of
 
 
MONOPAR THERAPEUTICS LLC
 

 
 
 

 

 
ANNEX 1A
COMPANY PATENT RIGHTS
 
[Drafting note – Annex 1A to include those patents identified in schedule 1 of
the CTOA and any applications made during the term of the CTOA relating to the
Investigational Medicinal Product and its use (e.g. formulation, manufacturing,
etc.)]
 
PATENT/
APPLICATION NUMBER
TITLE
TERRITORY
FILING
DATE
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
ANNEX 1B
COMPANY COMBINATION PATENT RIGHTS
 
PATENT/
APPLICATION NUMBER
TITLE
TERRITORY
FILING
DATE
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
ANNEX 2
COMPANY KNOW-HOW
 
 
 
 
ANNEX 3
COMPANY MATERIALS
 
 
 
 
 
 
 

 
Schedule 6
Protocol
(copy of protocol to be inserted here)
 
 

 

 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
Schedule 7
Company Materials
(insert list of materials to be provided by the Company to the Charity)
 
[***]; purified huATN-658 reference material.
 
 
Schedule 7 - Part 2
Company GMP Materials
(insert list of GMP materials to be provided by the Company to the Charity)
 
[***].
Schedule 8
Back-Up Antibodies
 
 
The [***] known as [***], each of which is owned by the Company but, as at the
Commencement Date, are held by XOMA at its premises.
 
 
 
 
 
 
 

 
Schedule 9
XOMA Licence
(copy of XOMA Licence to be inserted here)
 
 
 

 
 
Schedule 10
Progress Reports
 
 
[exhibit_10-1003.jpg]

 

 
 
Schedule 11
Clinical Protocol Summary
(To be added to this Agreement within 3 months of signing)
 

 
Schedule 12
Escrow Agreement
 
 

 
 
ESCROW AGREEMENT
 
 
 
THIS AGREEMENT is made the ________ day of ________ 2015 (the “Effective Date”)
 
AMONG:
 
CANCER RESEARCH UK a company limited by guarantee registered under number
4325234 and a charity registered under number 1089464 of Angel Building, 407 St.
John Street, London, EC1V 4AD, England (the “Charity”);
 
CANCER RESEARCH TECHNOLOGY LIMITED a company registered in England and Wales
with number 1626049 and registered office at Angel Building, 407 St. John
Street, London, EC1V 4AD, England (“CRT”);
 
MONOPAR THERAPEUTICS LLC, a limited liability company registered in/incorporated
in/ established under the laws of The State of Delaware, U.S.A., with registered
office/principal place of business at 598 Rockefeller Road, Lake Forest,
Illinois, U.S.A., 60045 (the “Company”); and
 
[NAME], as the escrow agent (the “Escrow Agent”).
 
WHEREAS:
 
(A) The Charity, CRT and the Company have entered into that certain CLINICAL
TRIAL AND OPTION AGREEMENT (the “CTOA”), a true copy of which (as executed) is
attached hereto as Exhibit A, incorporated herein by reference and made a part
of this Agreement;
 
(B) The Charity, CRT and the Company further intend that the Company shall hold
in escrow, throughout the Escrow Period, Eight Hundred Thousand Dollars
($800,000.00 USD) as collateral for the liabilities of the Company under the
CTOA (“Escrow Consideration”);
 
NOW IT IS HEREBY AGREED as follows:
 
1. Escrow.
 
1.1 Escrow Fund. The Escrow Agent shall immediately establish and open an
account to receive, invest, hold and disburse the funds that constitute (i) the
Escrow Consideration (the “Escrow Fund”) and (ii) the Escrow Earnings (defined
below). That account is referred to as the “Escrow Account”.
 
1.2 Appointment. CRT, the Charity, and the Company hereto hereby appoint, and
the Escrow Agent hereby accepts such appointment as, and agrees to act
throughout the Escrow Period as, the escrow agent to hold, safeguard and
disburse the Escrow Fund and the Escrow Earnings (defined below) pursuant to the
terms and conditions hereof.
 
1.3 Deposit. Within fourteen (14) days of the Effective Date, the Company shall
deposit the Escrow Consideration in the Escrow Account and provide written
evidence of the same to CRT and the Charity.
 
1.4 Investment of the Escrow Consideration.
 
(a) The Escrow Agent agrees to invest and reinvest funds in the Escrow Account,
but only upon written instruction signed by an authorized agent of the Company,
and only in one or more of the following investments (the “Permitted
Investments”) from time to time: (i) bank accounts; (ii) bank money-market
accounts; (iii) short-term certificates of deposit; or (iv) short-term
securities issued or guaranteed by the United States government.
 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
(b) The Company, the Charity, and CRT recognize and agree that the Escrow Agent
will not provide supervision, recommendations or advice relating to either the
investment of moneys held in the Escrow Account or the purchase, sale, retention
or other disposition of any Permitted Investment. Interest and other earnings on
Permitted Investments shall be added to the Escrow Account and disbursed in
accordance with Sections 4 and 5 hereof. Without prejudice to Section 2, any
loss or expense incurred as a result of an investment will be borne by the
Escrow Account. In the event that the Escrow Agent does not receive directions
to invest funds held in the Escrow Account, the Escrow Agent shall invest such
funds in bank money-market accounts.
 
(c) The Escrow Agent is hereby authorized to execute purchases and sales of
Permitted Investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity. The Escrow Agent shall
send statements to the Company hereto on a monthly basis reflecting activity in
the Escrow Account for the preceding month. Although the Company recognizes that
it may obtain a broker confirmation or written statement containing comparable
information at no additional cost, the Company hereby agrees that confirmations
of Permitted Investments are not required to be issued by the Escrow Agent for
each month in which a monthly statement is rendered. No statement need be
rendered for the Escrow Account if no activity occurred for such month. The
Company shall send statements to CRT hereto on a quarterly basis stating the
balance of funds in the Escrow Account for the preceding quarter.
 
(d) The Escrow Agent shall sell or redeem any Permitted Investments as necessary
to make any payments or distributions required under this Agreement. The Escrow
Agent shall have no responsibility or liability for any loss which may result
from any investment made pursuant to, and in accordance with, this Agreement, or
for any loss resulting from the authorized sale of such investment.
 
(e) Proceeds of the sale of investments will be delivered on the business day on
which the appropriate instructions are received by the Escrow Agent if received
prior to the deadline for same day sale of such permitted investments. If such
instructions are received after the applicable deadline, proceeds will be
delivered on the next succeeding business day.
 
(f) Investments will be made promptly following the availability of such funds
to the Escrow Agent taking into consideration the regulations and requirements
(including investment cut-off times) of the Federal Reserve wire system, any
investment provider and the Escrow Agent.
 
(g) The Company, the Charity, and CRT shall furnish the Escrow Agent with a
completed Form W-8 or Form W-9, as applicable.
 
1.5 Purpose of the Escrow Fund. The Escrow Fund shall be held by the Escrow
Agent to provide a source of collateral for the liabilities of the Company under
the CTOA.
 
1.6 Escrow Period. The “Escrow Period” shall mean the period commencing on the
Effective Date and ending on the earlier of:
 
(i) the date that [***];
 
(ii) by mutual written agreement between the Company, CRT, and the Charity to
terminate this Agreement for any reason; or
 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
(iii) five (5) years from the Effective Date of the CTOA;
 
(the “Claim Expiration Date”); provided that if there are any Claims that are
not Resolved at the end of such period, the Escrow Period shall extend
automatically beyond the Claim Expiration Date and continue until such time as
all Claims have been Resolved.
 
The Company, CRT, and the Charity shall jointly deliver to Escrow Agent written
notice upon the end of the Escrow Period, unless it has been five (5) years
since the Effective Date of the CTOA, in which case no notice is required.
 
“Resolved” shall mean, in respect of a Claim, that the Claim has been (i) agreed
in writing between the Company, the Charity and CRT as to both liability and
quantum; (ii) finally determined (as to both liability and quantum) pursuant to
Section 5 or, if applicable, by a court of competent jurisdiction from which
there is no right of appeal, or from whose judgment the relevant Party is
debarred (by passage of time or otherwise) from making an appeal, including in
situations where the Claim relates to a third party claim brought against the
Charity, CRT or a Charity Indemnitee; or (iii) unconditionally withdrawn by the
Charity and CRT in writing; and, in each case, all sums due to the Charity or
CRT under this Agreement in respect of such Claim have been paid.
 
1.7 Instructions. All instructions required under this Agreement will be
delivered to Escrow Agent in writing, in either original or facsimile form,
executed by an authorized person of each of the Company, CRT, and the Charity.
Escrow Agent reserves the right to telephone an authorized person to confirm the
details of such instructions or documents.
 
1.8 Taxes and Income Distributions.
 
(a) Ownership of Funds in Escrow. For U.S. federal income tax purposes, the
parties hereto agree that the Company shall be treated as owning the funds in
the Escrow Fund.
 
(b) Treatment of Escrow Fund Earnings. The Company shall include in its taxable
income all interest, dividends and other income earned on the amounts in the
Escrow Fund (the “Escrow Earnings”), and the Escrow Agent shall make
distributions to the Company (“Income Distributions”), at the end of each
calendar quarter and upon the final distribution out of the Escrow Fund, [***];
provided that in no circumstance shall Income Distributions result in the Escrow
Fund falling below eight hundred thousand US dollars ($800,000 USD).
 
2. Maintenance of Escrow Fund.
 
2.1 Minimum. The Company shall ensure at all times during the Escrow Period that
the Escrow Fund is at least equal to the difference between (i) the amount of
eight hundred thousand US dollars ($800,000 USD), and (ii) [***] in connection
with Claims made under Section 5.1 (the “Escrow Balance”). The Company shall
also ensure at all times during the Escrow Period that the Escrow Balance is
available for payment to the Charity or CRT in connection with Claims allowed
under Section 5.
 
2.2 Additional Deposits. If, for any reason, at any time during the Escrow
Period the Escrow Fund is less than the Escrow Balance, the Company shall
immediately make any additional deposits in the Escrow Account, and take any
other steps, needed to ensure that it meets its obligations under Section 2.1.
 

 
 
3. Fees. The Escrow Agent shall be entitled to receive a fee for its services
under this agreement. The fee shall be ____________________. Fees are payable by
the Company and shall not be paid out of or deducted from the Escrow Fund.
 
4. Disbursement. Promptly after the Escrow Period, the Escrow Agent shall
deliver to the Company all funds remaining in the Escrow Fund.
 
5. Claims Upon the Escrow Fund; Objections to Claims; Resolution of Conflicts.
 
5.1 Claims Upon Escrow Fund. By written notice to the Escrow Agent and the
Company, CRT and the Charity shall have the right to make a Claim upon the
Escrow Fund at any time during the Escrow Period before 5:00 p.m. Eastern
Standard Time on the Claim Expiration Date upon any failure by the Company to
fully discharge any of its obligations under, or fully meet its liabilities
arising under or in connection with, the CTOA (each, a “Claim”), including if:
 
(a) the Company fails to fully discharge its obligations under Clause 9.2 of the
CTOA. Subject to Clause 13 of the CTOA, CRT or the Charity, but not both, shall
have the right to receive from the Escrow Agent an amount out of the Escrow Fund
equal to the amount the Company has failed to cover to fully discharge its
obligations under Clause 9.2 of the CTOA. Such right shall include the right of
the Charity or CRT to make Claims on behalf of Charity Indemnitees, and receive
from the Escrow Agent an amount out of the Escrow Fund equal to the amount
payable by the Company to Charity Indemnitees, under the CTOA; and
 
(b) the Company fails to pay amounts owed to the Charity under Clause 12.2.2 of
the CTOA upon termination of the CTOA by CRT or the Charity pursuant to Clause
11.2 or 11.4. Subject to Clause 13 of the CTOA, CRT or the Charity, but not
both, shall have the right to receive from the Escrow Agent an amount out of the
Escrow Fund equal to the amount the Company owes the Charity.
 
The Charity’s and CRT’s rights under this Section 5.1 are subject to Section
5.4.
 
5.2 Objections to Claims.
 
(a) At the time of delivery of a written notice of a Claim to the Escrow Agent
and the Company by CRT or the Charity, and for a period of twenty (20) days
after such delivery is made to the Company, the Escrow Agent shall make no
delivery to CRT, the Charity, or the Charity Indemnitees of any amount from the
Escrow Fund pursuant to Section 5.1 hereof unless the Escrow Agent shall have
received written authorization from the Company to make such delivery. After the
expiration of such twenty (20) day period, the Escrow Agent shall pay and
deliver funds (in US dollars) claimed by the Charity or CRT from the Escrow Fund
to an account designated by the Charity or CRT; provided, however, that no such
payment or delivery may be made if the Company shall object in a written
statement to the Claim made in the written notice, and such statement shall have
been delivered to the Escrow Agent, the Charity and CRT prior to the expiration
of such twenty (20) day period.
 
(b) The Company shall furnish CRT and the Charity with detailed written
reason(s) for its objection at the same time as it delivers its objection to any
Claim.
 
(c) The Company shall not unreasonably object to any Claim made to the Escrow
Agent by CRT or the Charity, including by making any objection that has no
reasonable prospect of being upheld if referred to arbitration.
 

 
 
 
5.3 Resolution of Conflicts; Arbitration.
 
(a) In case the Company shall object in writing to any Claim or Claims made in
any written notice by CRT or the Charity, the Company, CRT, and the Charity
shall attempt in good faith to agree upon the rights of the respective parties
with respect to each of such Claims. If the Company, CRT, and the Charity should
so agree, a memorandum setting forth such agreement shall be prepared and signed
by the parties and shall be furnished to the Escrow Agent. The Escrow Agent
shall be entitled to rely on any such memorandum and distribute funds or
withhold payments from the Escrow Fund in accordance with the terms thereof.
 
(b) If no such agreement can be reached within twenty (20) business days after
delivery of the Company’s written objection to CRT or the Charity’s Claim in the
written notice notwithstanding good faith negotiation, any of the Company, CRT
or the Charity may demand arbitration of the matter. The Company, CRT, or the
Charity shall, within twenty (20) days of the demand, mutually select one
independent arbitrator with at least five (5) years relevant experience;
provided, however, that if the Company, CRT, and the Charity cannot agree upon
one arbitrator during such twenty (20) day period, the Company, on the one hand,
and CRT and the Charity, on the other, shall, within five (5) days following
such twenty (20) day period, each select one arbitrator and the two arbitrators
so selected shall select a third arbitrator, each of which arbitrators shall be
independent and have at least five (5) years relevant experience. The
arbitrator(s) shall set a limited time period and establish procedures designed
to reduce the cost and time for discovery to the extent possible while allowing
the parties an opportunity, adequate in the sole judgment of the arbitrators, to
discover relevant information from the opposing parties about the subject matter
of the dispute. The arbitrator(s) shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions, including attorneys’
fees and costs, should the arbitrator(s) determine that discovery was sought
without substantial justification or that discovery was refused or objected to
without substantial justification. The decision of the arbitrator (or, in the
case of three arbitrators, a majority of the three arbitrators) as to the
validity and amount of any Claim in such written notice shall be binding and
conclusive upon the parties to this Agreement, and notwithstanding anything in
Section 5.2 hereof, the Escrow Agent shall act in accordance with such decision
and make or withhold payments out of the Escrow Fund in accordance therewith.
Such decision shall be written and shall be supported by written findings of
fact and conclusions which shall set forth the award, judgment, decree or order
awarded by the arbitrator(s). The arbitrator(s) shall also have the authority to
award additional sums to the Charity and CRT, and reimbursement of attorneys’
fees and costs, should the arbitrator(s) determine that the objection had no
reasonable prospect of being upheld.
 
(c) Judgement upon any award rendered by the arbitrators may be entered in any
court having jurisdiction. Any such arbitration shall be held in London,
England, under the International Arbitration Rules of the International Centre
for Dispute Resolution then in effect.
 
(d) Each party shall bear its own fees and costs in connection with the
arbitration. The fees, costs and expenses of the arbitrator(s), if any, shall be
apportioned between the Company, on the one hand, and CRT and the Charity, on
the other, based upon the inverse proportion of the amount of disputed items
resolved in favor of such party (i.e., so that the prevailing party bears a
lesser amount of such fees and expenses).
 
5.4 Limit. The maximum aggregate amount that the Charity and CRT may claim, and
that is payable to them, from the Escrow Account to satisfy any and all Claims
made under this Agreement shall be eight hundred thousand US dollars ($800,000
USD). The rights granted under this Agreement are in addition to, and not
instead of, any rights of the Charity and CRT under or in connection with the
CTOA, whether under contract, statute or tort. Nothing in this Agreement shall,
or is intended to, limit such rights, including where sums paid under this
Agreement do not fully discharge the Company’s liabilities.
 

 
 
6. Limitation on Escrow Agent’s Liability. The Escrow Agent’s responsibilities
and liabilities shall be limited as follows:
 
6.1 The Escrow Agent shall not be responsible for or be required to enforce any
of the terms or conditions of the CTOA or any other agreement between the
parties thereto. The Escrow Agent shall not be responsible or liable in any
manner whatsoever for the performance by the Company, CRT, or the Charity of
their respective obligations under the CTOA or this Agreement, nor shall the
Escrow Agent be responsible or liable in any manner whatsoever for the failure
of any party to the CTOA to honor any of the provisions of the CTOA.
 
6.2 The duties and obligations of the Escrow Agent shall be limited to and
determined solely by the express provisions of this Agreement and the CTOA, and
no implied duties or obligations shall be read into this Agreement against the
Escrow Agent. The Escrow Agent shall neither be responsible for, nor chargeable
with, knowledge of the terms and conditions of any other agreement, instrument
or document other than this Escrow Agreement or the CTOA, whether or not a copy
and/or original of such agreement is held by Escrow Agent; and, the Escrow Agent
shall have no duty to know or inquire as to the performance or nonperformance of
any provision of any such agreement, instrument or document. This Escrow
Agreement sets forth all matters pertinent to the escrow contemplated hereunder,
and no additional obligations of the Escrow Agent shall be inferred from the
terms of this Escrow Agreement or any other agreement, instrument or document.
All references in this Escrow Agreement to any other agreement (other than the
CTOA) are for the convenience of the parties other than the Escrow Agent, and
the Escrow Agent has no duties or obligations with respect thereto.
 
6.3 The Escrow Agent shall be entitled to rely upon and shall be protected in
acting in reliance upon any instruction, notice, information, certificate,
instrument or other document which is submitted to it in connection with its
duties under, and in accordance with, this Agreement and which the Escrow Agent
in good faith believes to have been signed or presented by the proper party or
parties. The Escrow Agent shall have no liability with respect to the form,
execution, validity or authenticity thereof.
 
6.4 The Escrow Agent shall be entitled to consult, at its own cost, with
independent counsel of its own selection and the opinion of such counsel shall
be full and complete authorization and protection to the Escrow Agent in respect
of any action taken or omitted by the Escrow Agent hereunder in good faith and
in accordance with the opinion of such counsel, unless caused by or arising from
its own fraud, gross negligence or willful misconduct.
 
6.5 The Escrow Agent shall have no responsibility or liability for any
diminution in value of any assets held under this agreement which may result
from any investments or reinvestments made in accordance with any provision
which may be contained in this agreement.
 
6.6 The Escrow Agent shall not be liable for any action taken or omitted under
this Agreement while acting in good faith, unless caused by or arising from its
own fraud, negligence or misconduct.
 
6.7 The Escrow Agent shall have the right to perform any of its duties hereunder
through custodians or nominees, and shall be liable for all acts and omissions
of such custodians or nominees as if they were acts or omissions of the Escrow
Agent.
 

 
 
6.8 Any banking association or corporation into which the Escrow Agent may be
merged, converted or with which the Escrow Agent may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Escrow Agent shall be a party, or any banking association or corporation to
which all or substantially all of the corporate trust business of the Escrow
Agent shall be transferred, shall succeed to all of the Escrow Agent’s rights,
obligations and immunities hereunder without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.
 
6.9 The Escrow Agent shall have the right at any time to resign for any reason
and be discharged of its duties as Escrow Agent hereunder by giving written
notice of its resignation to the parties hereto at least thirty (30) calendar
days prior to the date specified for such resignation to take effect. In
addition, the Company, the Charity and CRT may remove the Escrow Agent as escrow
agent at any time with or without cause, by an instrument given to the Escrow
Agent, which instrument shall be signed by each of the Company, the Charity and
CRT and shall designate the effective date of such removal. In the event of any
such resignation or removal, a successor escrow agent which, unless the Company,
CRT, and the Charity otherwise agree in writing, shall be a bank or trust
company organized under the laws of the United States of America or of the State
of Illinois shall be appointed by Company with the approval of CRT and the
Charity, which approval shall not be unreasonably delayed, conditioned, or
withheld. Any such successor escrow agent shall deliver to Company, CRT and the
Charity a written instrument accepting such appointment, and thereupon it shall
succeed to all the rights and duties of the Escrow Agent hereunder and shall be
entitled to receive the Escrow Fund. All responsibilities of the Escrow Agent
hereunder shall cease and terminate on the effective date of its resignation or
removal and its sole responsibility thereafter shall be to hold the Escrow Fund
for a period of thirty (30) calendar days following the effective date of
resignation or removal, at which time:
 
(1) if a successor Escrow Agent shall have been appointed and written notice
thereof shall have been given to the resigning or removed Escrow Agent by
parties hereto and the successor Escrow Agent, then the resigning Escrow Agent
shall deliver the remaining Escrow Fund to the successor Escrow Agent; or
 
(2) if a successor Escrow Agent shall not have been appointed, for any reason
whatsoever, the resigning or removed Escrow Agent shall deliver the Escrow Fund
to a court of competent jurisdiction in the County of New York, New York and
give written notice of the same to Company, CRT, and the Charity.
 
6.10 In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions with respect to the Escrow Fund,
which, in its sole discretion, are in conflict either with other instructions
received by it or with any provision of this Agreement, the Escrow Agent shall
have the absolute right to suspend all further performance under this Agreement
(except for the safekeeping and investment of the Escrow Fund) until such
uncertainty or conflicting instructions have been resolved by alternative
dispute resolution, to the Escrow Agent’s sole satisfaction, pursuant to Section
7 hereof or by final judgment of a court of competent jurisdiction, joint
written instructions executed by all parties hereto, or otherwise. In the event
that any controversy arises between one or more of the parties hereto or any
other party with respect to this Agreement and/or the Escrow Fund, the Escrow
Agent shall not be required to determine the proper resolution of such
controversy or the proper disposition of the Escrow Fund.  In such event, and
without the consent or approval of any other party, (i) the Escrow Agent shall
have the absolute right, in its sole discretion, to deposit; and (ii) the
Company shall have the absolute right, in its sole discretion, to require the
Escrow Agent to deposit, the cash remaining in the Escrow Fund with the clerk of
a court of competent jurisdiction specified in Section 6 hereof, file a suit in
interpleader in that court and obtain an order from that court requiring all
parties involved to resolve their respective claims to the Escrow Fund pursuant
to Section 6. Upon the deposit by the Escrow Agent of the Escrow Fund with the
clerk of that court in accordance with this provision, the Escrow Agent shall be
relieved of all further obligations, and the Company shall have no obligation to
restore the Escrow Balance under Section 2.
 

 
 
6.11 The Company shall indemnify and hold the Escrow Agent harmless from and
against all liabilities, causes of action, claims, demands, judgments, damages,
reasonable costs and expenses that may arise out of or in connection with the
Escrow Agent’s good faith acceptance of and performance of its duties and
obligations under this Agreement, except to the extent related to acts or
omissions of the Escrow Agent in bad faith constituting fraud, gross negligence
or willful misconduct or otherwise in breach of this Agreement. The provisions
of this Section 6.11 shall survive the resignation or removal of the Escrow
Agent and the termination of this Agreement.
 
7. Dispute Resolution/Governing Law.
 
7.1 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without giving effect to the principles of
conflicts of laws (other than Section 5-1401 of the New York General Obligations
Law).
 
7.2 Subject to Section 5.3(c), the parties hereto intend that all disputes
between the parties arising out of or related to this Agreement shall be settled
by the parties amicably through good-faith discussions upon the written request
of any party.
 
7.3 In the event that any such dispute cannot be resolved thereby within a
period of twenty (20) days after such notice has been given, such dispute shall
be resolved by binding arbitration, which shall take place in the County of New
York, New York, administered by and in accordance with the then-existing
International Arbitration Rules of the International Centre for Dispute
Resolution.
 
7.4 An award rendered in connection with an arbitration pursuant to this Section
7 shall be final and binding upon the parties, and the parties agree and consent
that the arbitral award shall be conclusive proof of the validity of the
determinations of the arbitrations set forth in the award, and judgment upon any
award rendered by the arbitrators may be entered by any state or federal court
having jurisdiction thereof.
 
7.5 This Section 7 is subject to the terms of Section 10 hereof.
 
8. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered, mailed or transmitted, and shall be effective upon receipt,
if delivered personally, mailed by registered or certified mail (postage
prepaid, return receipt requested) or sent by fax (with immediate confirmation)
or internationally recognized overnight courier service, as follows:
 
If to the Company, to:
 
Monopar Therapeutics LLC
 
598 Rockefeller Road
 
Lake Forest, IL USA 60045
 
Contact: Chief Executive Officer
 
 
 
If to the Charity or CRT, to:
 
Angel Building
 
407 St. John Street
 
London EC1V 4AD
 
United Kingdom
 
Contact: Chief Executive Officer and Director of Centre for Drug Development
 
Fax: +44 (0) 20 3014 8633
 

 
 
If to the Escrow Agent, to:
 
[]
 
[]
 
[]
 
Attn:
 
Fax:
 
9. Interpretation and Construction of Agreement.
 
9.1 Unless the context shall otherwise require, any pronoun herein shall include
the corresponding masculine, feminine, and neuter forms, and words using the
singular or plural number shall also include the plural or singular number,
respectively. The words “include,” “includes” and “including” herein shall be
deemed to be followed by the phrase “without limitation” and the word “or” shall
include the meaning “either or both.” All references herein to sections,
exhibits, and schedules shall be deemed to be references to sections of, and
exhibits and schedules to, this Agreement unless the context shall otherwise
require. The headings of the sections herein are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement. Unless the context shall otherwise require,
any reference herein to any agreement, other instrument, statute or regulation
is to such agreement, instrument, statute or regulation as amended and
supplemented from time to time (and, in the case of a statute or regulation, to
any successor provision).
 
9.2 The Company, CRT, and the Charity acknowledge that each has participated in
the drafting of this Agreement and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in the construction or interpretation of this Agreement.
 
9.3 Any reference herein to a “day” or a number of “days” (without the explicit
qualification of “business”) shall be interpreted as a reference to a calendar
day or number of calendar days. If any action or notice is to be taken or given
on or by a particular calendar day, and such calendar day is not a business day,
then such action or notice shall be deferred until, or may be taken or given on,
the next business day.
 
10. Specific Performance. Each party agrees that irreparable harm, for which
there may be no adequate remedy at law and for which the ascertainment of
damages would be difficult, would occur in the event any of the provisions of
this Agreement were not performed in accordance with its specific terms or were
otherwise breached. Each party accordingly agrees that the other parties shall
be entitled to specifically enforce this Agreement and to obtain an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof or thereof, in each
instance without being required to post bond or other security and in addition
to, and without having to prove the adequacy of, other remedies at law.
 
11. Counterpart Signatures, Electronic Communication Delivery. This Agreement
may be executed in one or more counterparts and delivered by electronic
communication, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.
 

 
 
12. Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto (a)
constitute the entire agreement among the parties with respect to the subject
matter hereof and (b) supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.
 
13. Amendment; Waiver; Requirement of Writing. This Agreement may be amended,
modified, superseded, rescinded, or canceled only by a written instrument
executed by the Company, CRT, the Charity, and the Escrow Agent. Any term or
condition of this Agreement may be waived at any time by the party hereto
entitled to the benefit thereof, and any such term or condition may be modified
at any time by an agreement in writing executed by each of the parties hereto
entitled to the benefit thereof. No delay or failure on the part of any party in
exercising any rights hereunder, and no partial or single exercise thereof, will
constitute a waiver of such rights or of any other rights hereunder.
 
14. Expenses. Each of the parties hereto shall bear, without right of
reimbursement from any other party, all the costs incurred by it incident to the
preparation, execution, and delivery of this Agreement or the performance of its
obligations hereunder, whether or not the transactions contemplated by this
Agreement shall be consummated.
 
15. No Third-Party Beneficiaries. Nothing in this Agreement will be construed as
giving any person, other than the parties, their successors and permitted
assigns, any right, remedy, or claim under or in respect of this Agreement or
any provision hereof; it being acknowledged that (i) this Section 15 is without
prejudice to the rights of the Charity Indemnitees under the CTOA; (ii) the
Charity and CRT may make Claims under this Agreement on behalf of the Charity
Indemnitees in respect of Claims made by the Charity Indemnitees under the CTOA;
and (iii) the Escrow Agent may make payments to the Charity and/or CRT on behalf
of such Charity Indemnitees in respect of such Claims, but only after the Escrow
Agent has received written confirmation from such Charity Indemnitees of the
authority of the Charity and/or CRT to receive such payments on behalf of such
Charity Indemnitees..
 
16. Disclaimer of Agency. Except for any provisions herein expressly authorizing
one party to act for another, this Agreement shall not constitute any party as a
legal representative or agent of any other party, nor shall a party have the
right or authority to assume, create, or incur any liability of any kind,
expressed or implied, against or in the name or on behalf of any other party or
any of such other party’s affiliates.
 
17. Relationship of the Parties. Nothing contained in this Agreement is intended
to, or shall be deemed to, create a partnership or joint venture relationship
among the parties hereto or any of their affiliates for any purpose, including
tax purposes.
 
18. Assignment. This Agreement and the rights and obligations of each party
hereunder or thereunder shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and permitted assigns. None of
the Company, CRT or the Charity shall assign this Agreement without the prior
written consent of each other, which consent may not be unreasonably
conditioned, delayed, or withheld. Assignment by Escrow Agent shall be governed
by Section 6 hereof.
 
19. Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect, and the application of such provision to
other persons or circumstances will be interpreted so as reasonably to effect
the intent of the parties hereto. The parties further agree to replace such void
or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.
 

 
 
20. Several Liability. The obligations and liabilities of each party under this
Agreement are several, not joint.
 
[Signatures on following page]
 
 
 
 
 

 
 
IN WITNESS whereof this Agreement has been executed by duly authorised officers
of the parties on the day first above written.
 
 
 
Signed by:                                 
_____________________________________
 
Name:                                 
_____________________________________
 
Title:                                 
_____________________________________
 
For and on behalf of
 
CANCER RESEARCH TECHNOLOGY LIMITED
 
 
 
Signed by:                                 
_____________________________________
 
Name:                                 
_____________________________________
 
Title:                                 
_____________________________________
 
For and on behalf of
 
CANCER RESEARCH UK
 
 
 
Signed by:                                 
_____________________________________
 
Name:                                 
_____________________________________
 
Title:                                 
_____________________________________
 
For and on behalf of
 
MONOPAR THERAPEUTICS LLC
 
 
 
Signed by:                                 
_____________________________________
 
Name:                                 
_____________________________________
 
Title:                                 
_____________________________________
 
For and on behalf of
 
[ESCROW AGENT]
 
Signature Page to Escrow Agreement
 
 
 
Exhibit A
 
Clinical Trial and Option Agreement
 
 
 

 
Schedule 13
 
Technical Agreement (Standard Form)
 
 

 
 
 
 
 
 
 
 TECHNICAL AGREEMENT
 
 
 
 
 
 
 
 
between
 
 
 
 
 
 
 
 
Cancer Research UK
 
 
 
 
 
 
 
 
and
 
 
 
 
 
 
 
 
MONOPAR THERAPEUTICS LLC
 
 
 
 
 
 
 
The Cancer Research UK Centre for Drug Development is the Sponsor of clinical
trials where the investigational medicinal product (IMP, including the master
cell bank and bulk drug substance where applicable) is manufactured, and/or
analysed, and/or labelled, and/or stored, and/or shipped by Cancer Research UK
The Sponsor has obligations with respect to all aspects of the management of the
IMP in the clinical trial.This document is a technical agreement that meets the
requirements of European Good Manufacturing Practice (GMP) legislation
2003/94/EC. This document should also be interpreted with respect to the
European Clinical Trials legislation 2001/20/EC and Eudralex Volume 4, Annex 13,
paragraph 36 and 37 regarding reference and retention samples.
The technical agreement takes the form of a detailed check list of all the
activities associated with manufacturing, packaging, storage and distribution of
the huATN-658 master cell bank  It defines the individual responsibilities of
Monopar Therapeutics and of Cancer Research UK and in particular defines who is
responsible for the GMP aspects of the activities listed. Responsibility for
each activity is assigned to either party in the appropriate tick box. If any
element of the check list does not apply, it should be clearly crossed through
not left blank. More detail may be added as necessary to clarify particular
points to ensure that only one party is responsible for each point.







 
 
 
 
 
Technical Agreement Signatures
 
 
 
 
Contract Giver
Company Name
Cancer Research UK Biotherapeutics Development Unit
 
 
Address
Clare Hall
 
 

 

 
 
 
Potters Bar
 
 
 
Hertfordshire
 
 
 
EN6 3LD
 
 
Position
Qualified Person
 
 
Name
Dr Robert Scott
 
 
Authorised signatory
 
 
 
Date
 
 
 
 
 
 
 
Company Name
Cancer Research UK Centre of Drug Development (Contract Giver)
 
Address
Angel Building
 
 
 
407 St John Street
 
 
 
London EC1V 4AD
 
 
 
 
 
 
Position
Drug Supply Manager
 
 
Name
Dr Nigel Westwood
 
 
Authorised signatory
 
 
 
Date
 
 
 
 
 
 
 
CONTRACT ACCEPTOR
Company Name
MONOPAR THERAPEUTICS LLC
 
 
Address
598 Rockefeller Road
 
 
 
Lake Forest, Illinois
 
 
 
U.S.A., 60045
 
 
 
 
 
 
Position
 
 
 
Name
 
 
 
Authorised signatory
 
 
 
Date
 
 
 
 
 
 
 
Authorised signatory
 
 
 
Date
 
 
 
 
 
 
 
Purpose
This Technical Agreement assigns the responsibilities of Monopar Therapeutics
and Cancer Research UK with respect to the huATN-658 master cell bankNote:
Monopar Therapeutics has outsourced the manufacture and storage of the master
cell bank. Therefore, some aspects of these activities may be delegated by
Monopar Therapeutics to third parties. However, Monopar Therapeutics remains
responsible for oversight of those functions as outlined in the Technical
Agreement.

 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
 
 
 
 
Definitions and Acronyms
BDU
Biotherapeutics Development Unit
 
 
CA
Contract Acceptor
 
 
CG
Contract Giver
 
 
GMP
Good Manufacturing Practice
 
 
EU
European Union
 
 
EU GMP
European Union current Good Manufacturing Practice as defined in directive
2003/94/EC
 
 
IMP
Investigational Medicinal Product = drug product (unless otherwise stated IMP
means manufactured to EU cGMP or its equivalent)
 
 
MCB
[***]

 
 
QP
Qualified Person
 
 
Retention
A sample of a packaged unit from a batch of finished
 
 
sample
product for each packaging run/trial period. It is stored for
 
 
 
identification purposes
 
 
Reference
A sample of a batch in its primary packaging or finished
 
 
sample
product container which is stored for the purpose of being analysed
 
 
 
should the need arise
 
 
 
 
 
 
Strikethrough text where responsibility is not applicable to either party
1.00
RESPONSIBILITIESMaster Cell Bank (MCB)
Monopar (CA)
Cancer Research UK (CG)
1.01
Supply to the CG copies of audit reports plus associated corrective/preventative
actions and close out documentation for the CA's GMP contract manufacturer used
to manufacture and store the MCB
X
 
1.02
Supply to the CG a statement from QA confirming what GMP standard the MCB was
produced in compliance with including reference to EU GMP if appropriate
X
 
1.03
Supply to the CG a Certificates of Analysis for the MCB approved, signed and
dated by QA
X
 
1.04
CA confirms that ≥200 of sealed vials have been stored at -140°C (LN) that form
the QA approved MCB CG provides documentation to confirm that the vials have
been stored in an area dedicated to GMP appropriately documented and secure and
completely separate from any non tested cell banks
X
 
1.05
Supply copies of completed QA reviewed batch manufacturing records used in the
manufacture of the MCB
X
 
1.06
Supply copies to the CG of all deviations recorded during the manufacture and
storage of the MCB and any associated corrective/preventative actions taken and
documentation closing out the deviation
X
 
1.07
Supply copies to CG of storage records for the MCB demonstrating that the MCB
has been stored correctly at all times since it was frozen
X
 

 

 
 
 
[***] = Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. 
Confidential treatment has been approved with respect to the omitted
information, pursuant to an Order dated January 8, 2018.
 
1.08
Supply copies to the CG of all out of specifications reported either during the
manufacture, testing or storage of the MCB and related corrective/preventative
and/or close out documentation
X
 
1.09
Supply to the CG a material Safety Data Sheet (if applicable) to the CG
including biological safety classification of the [***]
X
 
1.10
Shipment of packaged, MCB to sponsor's licenced facility as notified by the CG
with temperature monitoring of the MCB using a suitably qualified shipper
X
 
1.11
Supply to the CG data to confirm that the MCB is both mycoplasma free and
sterile when tested using validated pharmacopoieal methods
X
 
1.12
Supply to the CG data on the stability and recovery of the MCB. Trended
stability data generated from the MCB shall be supplied to the CG if available
X
 
1.13
Confirm receipt of the MCB on delivery to the CG and notify the CA immediately
of any breakages, packaging issues, temperature alarms or documentation
discrepancies
 
X
1.14
CG confirms that ≥100 of sealed vials received will be stored at -140°C (LN)
which form the QA approved CA supplied MCB CG will store the vials in an area
dedicated to GMP, which is appropriately documented and secure and completely
separate from any non tested cell banks
 
X
1.15
CA will notify the CG of any Competent Authority inspection findings directly
related to the MCB when stored at the CA's contractor
X
 
 
 
 
 
Distribution List
 
 
Cancer Research UK Formulation Unit
 
 
Name/Title/Duties
Dr Robert Scott - QA/QC Manager Cancer Research UK Biotherapeutics Development
Unit, Responsible for quality assurance at the BDU and quality control of
biologicals QP certification and release of IMP
Dr Heike Lentfer - Head of BDU. Responsible for delivering the development and
manufacture of biological IMPs
Dr Nigel Westwood - Drug Supply ManagerAccountable for ensuring API and IMP are
available for the clinical trials Sponsored by Cancer Research UK
 
 
 
 
Monopar Therapeutics
 
 
Name/Title/Duties
Please add names here
 
 
 
 
 

 
